EXHIBIT 10.51
 
 
Execution Version
 
SUBORDINATED LOAN AGREEMENT
 
THIS SUBORDINATED LOAN AGREEMENT (the “Agreement”) is dated this 15th day of
August, 2011, by and among EMTEC, INC., a Delaware corporation (“Emtec”), each
of the other entities set forth on Appendix I and signatory hereto (together
with Emtec, each a “Company” and collectively the “Companies”) and NEWSPRING
SBIC MEZZANINE CAPITAL II, L.P., a Delaware limited partnership (together with
its successors and assigns, the “Investor”).
 
BACKGROUND
 
The Companies desire to obtain from the Investor a senior subordinated term loan
in an original principal amount of Ten Million Dollars ($10,000,000) (the
“Subordinated Loan”) in the form of a senior subordinated promissory note, and
the Investor is willing to provide the Subordinated Loan to the Companies on the
terms and pursuant to the conditions set forth herein, including but not limited
to the Companies’ entering into security documents in favor of the Investor.
 
NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
herein, the parties hereto, intending to be legally bound, agree as follows:
 
ARTICLE 1
Definitions
 
Section 1.1.            Definitions Unless the context otherwise requires, the
following terms shall have the following meanings for purposes of this
Agreement:
 
“1940 Act” has the meaning given to it in 0.
 
“Act of Bankruptcy” when used in reference to any Person, means the occurrence
of any of the following with respect to such Person: (a) such Person shall have
made an assignment of all or substantially all of its assets for the benefit of
his, her or its creditors; (b) such Person shall have filed a voluntary petition
in bankruptcy; (c) such Person shall have been adjudicated as bankrupt or
insolvent by a court of competent jurisdiction; (d) such Person shall have filed
any petition or answer seeking for himself, herself or itself any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future applicable Law pertinent to such
circumstances; (e) such Person shall have filed or shall file any answer
admitting or not contesting the material allegations of a bankruptcy, insolvency
or similar petition filed against such Person; (f) such Person shall have sought
or consented to, or acquiesced in, the appointment of any trustee, receiver, or
liquidator of such Person of all or substantially all of the properties of such
Person; (g) sixty (60) days shall have elapsed after the commencement of an
action against such Person seeking reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future applicable Law without such action having been dismissed or without all
orders or proceedings thereunder affecting the operations or the business of
such Person having been stayed, or if a stay of any such order or proceedings
shall thereafter be set aside and the action setting it aside shall not be
timely appealed; or (h) sixty (60) days shall have expired after the
appointment, without the consent or acquiescence of such Person of any trustee,
receiver or liquidator of such Person or of all or substantially all of the
assets and properties of such Person without such appointment having been
vacated.
 
 
 

--------------------------------------------------------------------------------

 
 
“Act of Dissolution” when used in reference to any Person (other than an
individual) means the occurrence of any action initiating, or any event that
results in, the dissolution, liquidation, winding-up or termination of such
Person.
 
“Affiliate” when used in reference to any Person, shall mean any Person that,
directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with the Person in question.  For
purposes of this definition, “control” (including, with correlative meaning, the
terms “controlled by” and “under common control with”), as used with respect to
a Person, means the possession, directly or indirectly, of the power to direct
or cause the direction of management policies of such Person, whether through
ownership of voting securities, by contract or otherwise.
 
“Board” means the Board of Directors of Emtec.
 
“Books and Records” means all of the Companies’ books and records, including,
but not limited to, records indicating, summarizing, or evidencing the
Collateral, the Company Liabilities, and the Companies’ property, business
operations, or financial condition; computer runs, invoices, tapes, processing
software, processing contracts (such as contracts for computer time and
services) and any computer prepared information, tapes, or data of every kind
and description, whether in the possession of the Companies or in the possession
of third parties.
 
“Business” means the Companies’ current business of providing consulting,
application services and infrastructure services to public sector and commercial
clients and other businesses reasonably related thereto.
 
“Business Day” means any day other than a Saturday, a Sunday or any other day
which is considered a federal holiday or on which banks in the Commonwealth of
Pennsylvania are closed.
 
“Canadian Facility” means the credit facilities established pursuant to that
certain Loan Agreement (Revolving Credit Loan and Floorplan Loan) dated June 23,
2011 by and between Canadian Senior Borrower and Canadian Senior Lender, as it
may be amended, restated or modified from time to time as permitted under the
terms of the Intercreditor Agreement.
 
“Canadian Guaranty” means the Guaranty and Suretyship Agreement dated December
7, 2010 by the Companies in favor of Canadian Senior Lender whereby the
Companies guaranty the Canadian Facility, as it may be amended, restated or
modified from time to time as permitted under the terms of the Intercreditor
Agreement.
 
“Canadian Senior Borrower” means Emtec Infrastructure Services Canada
Corporation, a corporation organized under the federal laws of Canada and an
indirect subsidiary of Emtec.
 
“Canadian Senior Lender” means De Lage Landen Financial Services Canada, Inc.
 
 
2

--------------------------------------------------------------------------------

 
 
“Capital Expenditure” means expenditures for any fixed assets or improvements,
replacements, substitutions or additions thereto or therefor which have a useful
life of more than one year, and shall include all payments in respect of
obligations which are appropriately characterized as capital leases under GAAP
and leasehold improvements.
 
“Capital Stock” means:
 
(a)           in the case of a corporation, corporate stock;
 
(b)           in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of corporate stock;
 
(c)           in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests; and
 
(d)          any other interests or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person, but excluding from all of the foregoing any debt
securities convertible into Capital Stock, whether or not such debt securities
include any right of participation with Capital Stock.
 
“Change of Control” means one or more transactions undertaken by Emtec resulting
in either: (a) the Transfer of fifty percent (50%) or more of the assets of
Emtec to another Person (excluding the Federal Procurement Business); (b) a
merger or consolidation of Emtec with another Person where the shareholders of
Emtec immediately prior to such merger or consolidation do not hold a majority
of the outstanding equity securities of the surviving or successor entity or the
ability to elect a majority of the board of directors or managers of the
surviving or successor entity immediately following such merger or
consolidation; or (c) the Transfer by the shareholders of Emtec, as of the date
hereof, of fifty percent (50%) or more of the then issued and outstanding shares
of Capital Stock of Emtec to any other Person who is not (i) an Affiliate of
such shareholder (provided, that with respect to DARR, “Affiliates” shall
include its Permitted Transferees) or (ii) another shareholder or an Affiliate
of such other shareholder.
 
“Claim” means any claim, demand, suit, litigation, arbitration, investigation,
action or proceeding by or before any Governmental Authority seeking penalties,
monetary damages, equitable relief or compliance with any Law under any theory,
including those based on theories of contract, tort, equity, statutory
liability, strict liability, employer liability, premises liability, product
liability or breach of warranty.
 
“Closing Date” means the date on which the conditions precedent set forth in
Article 6 have been satisfied in the sole discretion of the Investor or waived
by the Investor.
 
“Code” has the meaning set forth in 0 hereof.
 
“Collateral” has the meaning assigned to it in the Security Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
“Common Stock” means the common stock of the Emtec, par value $0.01 per share.
 
“Company Liabilities” means the outstanding amount of principal under the Note,
together with all accrued and unpaid interest thereon, as well as all other
monetary obligations or liabilities that are payable by the Companies with
respect to the Note.
 
“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
Indebtedness, lease, dividend, letter of credit or other obligation of another,
including, without limitation, any such obligation directly or indirectly
guaranteed, endorsed, co-made or discounted or sold with recourse by that
Person, or in respect of which that Person is otherwise directly or indirectly
liable; (ii) any obligations with respect to undrawn letters of credit issued
for the account of that Person; and (iii) all obligations arising under any
interest rate, currency or commodity swap agreement, interest rate cap
agreement, interest rate collar agreement, or other agreement or arrangement
designated to protect a Person against fluctuation in interest rates, currency
exchange rates or commodity prices; provided, however, that the term “Contingent
Obligation” shall not include endorsements for collection or deposit in the
Ordinary Course of Business of such Person.  The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determined
amount of the primary obligation in respect of which such Contingent Obligation
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by such Person in good faith;
provided, however, that such amount shall not in any event exceed the maximum
amount of the obligations under the guarantee or other support arrangement.
 
“Contract” means a purchase order, sales agreement, equipment lease,
distribution agreement, licensing agreement, franchise, bond, note, mortgage,
indenture, guaranty, release, instrument, contract, agreement, commitment and
arrangement (in every case, oral or written).
 
“Copyrights” means (a) all copyrights, registrations and applications for
registration, issued or filed, including any extensions or renewals thereof, by
or with the United States Copyright Office or any similar office or agency of
the United States, any state thereof, or any other country or political
subdivision thereof, or otherwise, including, all rights in and to the material
constituting the subject matter thereof, and (b) any rights in any original
works of authorship or other copyrightable material protected by common law,
United States copyright laws or similar laws or any law of any state thereof.
 
“Copyright License” means any agreement, written or oral, providing for a grant
by or to any Person of any right in any Copyright.
 
“Covelix” means Covelix, Inc., a Delaware corporation.
 
“Covelix India” means Covelix Technologies Private Ltd., an entity incorporated
in India.
 
“DARR” means DARR Westwood LLC, a Delaware limited liability company.
 
 
4

--------------------------------------------------------------------------------

 
 
“Default” shall mean any event or condition that, but for the giving of notice
or the lapse of time, or both, would constitute an Event of Default.
 
“DLL Intercreditor Agreement” has the meaning set forth in Section 6.1(l)
hereof.
 
“Emerging Cloud” means a non-wholly-owned Subsidiary of Gnuco to be formed after
the Closing Date and joined as a borrower subject to the terms of Section 8.15
hereof.
 
“Employee Plans” means each material employee benefit plan or arrangement
(whether or not an employee benefit plan as defined in section 3(3) of ERISA),
including cafeteria, severance pay, salary continuation for disability,
retirement, deferred compensation, bonus, incentive compensation, stock
purchase, stock option, health (including hospitalization, medical and dental)
and life insurance maintained by any Company or any ERISA Affiliate for the
benefit of any current or former employees, directors or consultants of any
Company or with respect to which any Company has any material liability
(contingent or otherwise).
 
“Emtec Certificate of Incorporation” means the Certificate of Incorporation of
the Company, as filed with the Secretary of State of the State of Delaware.
 
“Emtec Global” means Emtec Global Services LLC, a Delaware limited liability
company and a direct wholly-owned subsidiary of Emtec.
 
“Emtec Federal” means Emtec Federal, Inc., a New Jersey corporation f/k/a
Westwood Computer Corporation (as successor by merger to DARR Westwood
Acquisition Corporation).
 
“Emtec India” means Emtec Software India Private Limited (formerly known as
Aviance Software India Pvt., Ltd.), an entity incorporated in India.
 
“Emtec SEC Documents” has the meaning set forth in Section 4.42 hereof.
 
“Environmental Laws” shall mean the Federal Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. §§ 9601, et. seq., the
Federal Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et. seq., the
Hazardous Materials Transportation Act, 49 U.S.C. §§ 1801, et. seq., all other
federal, state and local environmental or health laws applicable to the
Companies or their business, operations or assets now or hereafter enacted, and
all rules, regulations, orders and publications adopted or promulgated pursuant
thereto from time to time.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“ERISA Affiliate” means any entity that is, together with any Company treated as
a single employer under Section 414(b), (c), (m) or (o) of the Code.
 
“Event of Default” has the meaning set forth in 0 hereof.
 
 
5

--------------------------------------------------------------------------------

 
 
“Exchange Act” has the meaning set forth in Section 4.42 hereof.
 
“Federal Procurement Business” means Emtec Federal, excluding the assets and
Capital Stock of Secure Data, Inc., a Delaware corporation.
 
“Financial Statements” has the meaning set forth in 0 hereof.
 
“Fixed Charges” means the sum of the following for Emtec and its Subsidiaries on
a consolidated basis:  (i) all interest paid in cash (exclusive of non-cash
interest expense charges)  in respect of Indebtedness (provided, that: (1) for
the fiscal quarter of Emtec and its consolidated Subsidiaries ending on November
30, 2011, all interest paid in cash with respect to Indebtedness under the Note
for the quarter ending on such date shall be multiplied by 4; (2) for the fiscal
quarter of Emtec and its consolidated Subsidiaries ending on February 28, 2012,
all interest paid in cash with respect to Indebtedness under the Note for the
prior two quarters ending on such date shall be multiplied by 2; and (3) for the
fiscal quarter of Emtec and its consolidated Subsidiaries ending on May 31,
2012, all interest paid in cash with respect to Indebtedness under the Note for
the prior three quarters ending on such date shall be multiplied by 4/3),  and
(ii) current maturities of: (A) long term Indebtedness, (B) capital lease
payments, and (C) any other cash payment due under any earn out, bonus,
retention or other performance-based agreement.
 
“Fixed Charge Coverage Ratio” means the ratio of: (a) Pro Forma Adjusted EBITDA
minus cash taxes, distributions and Unfunded Capital Expenditures to (b) Fixed
Charges.
 
“Foreign Subsidiaries” means any Subsidiary not organized under the laws of the
United States of America, any State or the District of Columbia.
 
“GAAP” means generally accepted accounting principles applicable in the United
States of America.
 
“Gnuco” means Gnuco, LLC, a Delaware limited liability company d/b/a Emerging
Solutions.
 
“Gnuco Acquisition Agreement” means that certain Securities Purchase Agreement,
dated the date hereof, by and among Emtec Global, Emtec, Gnuco, the members of
Gnuco listed on the signature pages thereto and solely for the purposes of
Section 8.2, Section 9.2 and Article X, Greg Lewis and Don Sweeney.
 
“Gnuco Acquisition Documents” means the Gnuco Acquisition Agreement and the
Ancillary Agreements (as defined in the Gnuco Acquisition Agreement).
 
“Gnuco Collateral Assignment of Undertakings” has the meaning assigned to it in
Section 6.1(o) hereof.
 
“Governmental Authority(ies)” when used in the singular, means any federal,
state, local or foreign governmental or quasi-governmental instrumentality,
agency, board, commission or department or any regulatory agency, bureau,
commission or authority and, when used in the plural, shall mean all such
entities.
 
 
6

--------------------------------------------------------------------------------

 
 
“Hazardous Materials” means all materials of any kind which are flammable,
explosive, toxic, radioactive or otherwise hazardous to animal or plant life or
the environment, including, without limitation, “hazardous wastes,” “hazardous
substances” and “contaminants,” as such terms are defined by Environmental Laws.
 
“Hedging Liability” means, relative to any Person, all liabilities of such
Person under interest rate and currency swap, cap and collar agreements and all
other writings designed to protect such Person against fluctuations in interest
or currency exchange rates.
 
“Indebtedness” means, with respect to any Person, without duplication, (a) all
indebtedness for borrowed money, (b) all indebtedness for the deferred purchase
price of property or services (other than any “earnouts” and similar payment
obligations that have not been earned in full as of such date or are
contingent), (c) all indebtedness for reimbursement and other obligations with
respect to surety bonds and letters of credit, (d) all obligations evidenced by
notes, bonds, debentures or similar instruments, (e) all capitalized lease
obligations, (f) all Contingent Obligations, (g) all obligations to guarantee
the Indebtedness of another Person, and (h) “earnouts” and similar payment
obligations that have been earned in full as of such date and are not
contingent.
 
“Indemnified Party” has the meaning set forth in Section 7.2.1 hereof.
 
“Information” has the meaning assigned to it in Section 12.11 hereof.
 
“Intellectual Property” means all rights in and to Copyrights, Copyright
Licenses, Patents, Patent Licenses, Software, Trademarks, Trademark Licenses,
Trade Secrets, web sites, and any other tangible or intangible proprietary or
confidential information, and all improvements, modifications, and enhancements
to and derivatives of any of the foregoing protected, created, developed and/or
arising, as of the date hereof under the laws of the United States or any other
jurisdiction, in whatever stage of development.
 
“Investor Rights Agreement” means the Investor Rights Agreement by and among the
Investor and Emtec, substantially in the form attached hereto as Exhibit A.
 
“IP Security Agreement(s)” means each Intellectual Property Security Agreement
delivered to Investor under Article 6 hereof by and between any Company and the
Investor, in form and substance acceptable to the Investor.
 
“Issue Date” means the date on which the Note is first issued.
 
“Key Management” means those persons identified as “Key Management” pursuant to
Schedule 4.8 hereto.
 
“Law or Laws” means all (i) constitutions, treaties, statutes, laws (including
common law), codes, rules, regulations, ordinances, requests or orders of any
Governmental Authority; and (ii) orders, decisions, injunctions, judgments,
awards and decrees of or agreements with any Governmental Authority, in each
case including all Environmental Laws, Tax, labor, employment and Intellectual
Property laws.
 
 
7

--------------------------------------------------------------------------------

 
 
“Liabilities” means, without limitation, any direct or indirect Indebtedness,
guaranty, endorsement, Claim, loss, damage, deficiency, cost, expense,
obligation or responsibility, fixed or unfixed, known or unknown, asserted or
unasserted, choate or inchoate, liquidated or unliquidated, secured or
unsecured.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever.
 
“Loan Documents” means, collectively, this Agreement, the Note, the Security
Documents, the Intercreditor Agreement and all other instruments and documents
executed and delivered in connection with the Subordinated Loan.
 
“Losses” has the meaning set forth in Section 7.2.1 hereof.
 
“Mandatory Prepayment Event” has the meaning set forth in 0 hereof.
 
“Material Adverse Effect” means (i) any material adverse change in the condition
(financial or otherwise), assets, liabilities, business, results of operation or
prospects of Emtec and its Subsidiaries, taken as a whole, or (ii) any event,
matter, condition or effect which materially impairs the ability of the
Companies taken as a whole to perform their obligations under the Loan
Documents.
 
“Material Contract” and “Material Contracts” has the meaning set forth in 0
hereof.
 
“Maturity Date” has the meaning set forth in 0 hereof.
 
“MauritiusCo” means Emtec Services Mauritius, a company organized under the laws
of Mauritius and a direct wholly-owned subsidiary of Emtec Global.
 
“Multiemployer Plan” means a “multiemployer plan” within the meaning of Section
3(37) of ERISA.
 
“No Default/Compliance Certificate” means a certificate in the form of Exhibit E
hereto.
 
“Note” means the senior subordinated promissory note executed by the Companies
in favor of the Investor, in the original principal amount of Ten Million
Dollars ($10,000,000), substantially the form attached hereto as Exhibit B.
 
“Ordinary Course of Business” means, as to any Person, the ordinary course of
business for such Person consistent in all material respects with past
practices.
 
“Patents” means (a) all letters patent of the United States or any other country
or any political subdivision thereof, and all reissues and extensions thereof,
and (b) all applications for letters patent of the United States and all
divisions, continuations and continuations-in-art thereof or any other country
or any political subdivision.
 
 
8

--------------------------------------------------------------------------------

 
 
“Patent License” means all agreements, whether written or oral, providing for
the grant by or to any Person of any right to manufacture, use or sell any
invention covered by a Patent.
 
“PBGC” means the Pension Benefit Guaranty Corporation or any successor
authority.
 
“Permitted Acquisition” means the purchase or acquisition (whether in one or a
series of related transactions) by any Person of (a) all of the Capital Stock
with ordinary voting power of another Person or (b) all or substantially all of
the assets of another Person or division or line of business or business unit of
another Person, whether or not involving a merger or consolidation with such
Person; provided that (i) at the time thereof and after giving effect thereto,
no Default or Event of Default shall have occurred and be continuing or would
result from such acquisition or purchase, (ii) the aggregate amount of the
consideration (or, in the case of consideration consisting of assets, the fair
market value of the assets) paid by the Companies and their respective
Subsidiaries shall not exceed One Million Dollars ($1,000,000) (including
assumed obligations and liabilities) in the aggregate for any fiscal year, (iii)
the Companies would be in compliance with the financial covenants set forth in
Section 8.14 for the most recent calculation period and as of the last day
thereof, if such acquisition or purchase had been completed on the first day of
such calculation period, (iv) not less than five (5) days prior to the
consummation of such proposed acquisition, the Borrower shall deliver to the
Investor, a certificate from the Chief Executive Officer, Chief Financial
Officer, Executive Offer or President of Emtec setting forth in reasonable
detail calculations demonstrating compliance with the conditions set forth in
clauses (ii) and (iii) above.
 
“Permitted Encumbrances” means any Lien, mortgage, security interest or other
encumbrance, whether now existing or hereafter created, that results from any of
the following:  (a) the Liens, mortgages, security interests and other
encumbrances created or arising pursuant to this Agreement and the other Loan
Documents; (b) Liens for taxes and assessments and other governmental charges
incurred in the Ordinary Course of Business of any Company which are not
delinquent or actively being contested in good faith by such Company and for
which such Company has adequate reserves; (c) deposits or pledges made in the
Ordinary Course of Business of any Company to secure payment of worker’s
compensation or to participate in any fund in connection with worker’s
compensation, unemployment insurance or other social security, old age pension
or public liability obligations; (d) surety, appeal, indemnity, performance or
other similar bonds required in the Ordinary Course of Business of any Company;
(e) Liens, mortgages or security interests securing purchase money obligations
(where the purchase money obligation is not undertaken in contravention of the
terms of the Loan Documents), provided that any such Lien, mortgage or security
interest does not encumber any property other than the property acquired in such
purchase money transaction, the Indebtedness incurred in connection therewith
does not exceed 100% of the purchase price of the asset(s) being acquired and
the aggregate Indebtedness permitted under this clause (e) shall not exceed Five
Hundred Thousand Dollars ($500,000) during any fiscal year of Emtec; (f) Liens,
mortgages, security interests or other encumbrances securing the Senior Debt;
(g) inchoate and unperfected mechanics, bankers, carriers, landlords,
warehousemen, laborers and materialmen Liens arising in the Ordinary Course of
Business of any Company that are not yet due and payable or which are being
contested in good faith and for which adequate reserves have been established;
(h) Liens, mortgages or security interests securing any Company’s property as
expressly set forth as to the approximate amount as of the date hereof, identity
of the creditor and the security interest or other collateral therefor, all as
listed on Schedule 4.21 hereto; (i) Liens on assets (other than inventory or
receivables) of Persons which become Subsidiaries after the date of this
Agreement acquired in connection with a transaction permitted under 0, provided
that: (1) such Liens existed at the time the respective Persons became a
Subsidiary and were not created in anticipation thereof, (2) any such Lien does
not by its terms cover any property or assets after the time such Person becomes
a Subsidiary which were not covered immediately prior thereto, and (3) the
applicable Company has complied with the terms of 0; (j) leases for equipment or
otherwise and associated security interests securing the subject(s) of such
leases in the Ordinary Course of Business; and (k) judgment Liens that do not
constitute an Event of Default hereunder.
 
 
9

--------------------------------------------------------------------------------

 
 
“Permitted Foreign Subsidiary” means each individually and “Permitted Foreign
Subsidiaries” means collectively, MauritiusCo, Emtec India, Covelix India,
Canadian Senior Borrower and any other Foreign Subsidiary hereafter created,
formed or acquired by any Company or any Subsidiary thereof in accordance with
Section 9.1(d).
 
“Permitted Transferee” means:  (i) Dinesh R. Desai or the managing member of
DARR, and any corporation, partnership or other entity that is an Affiliate of
any of the foregoing persons in this clause (i) (collectively, “DARR
Affiliates”) (ii) any present or former managing director, director, trustee or
other fiduciary, general partner, limited partner, member, officer or employee
of DARR or any DARR Affiliate, or any spouse or lineal descendant (natural or
adopted), sibling or parent of any of the foregoing persons in this clause (ii),
any heir, executor, administrator, testamentary trustee, legatee or beneficiary
of any of the foregoing persons described in this clause (ii), or any personal
representative upon the death, disability or incompetency of any of the
foregoing persons described in this clause (ii) for the purpose of the
protection and management of the assets of such person (collectively, “DARR
Associates”), and (iii) any trust, the beneficiaries of which, or any charitable
trust, the grantor of which, or any corporation, limited liability company,
partnership or other business entity, the stockholders, members or general and
limited partners of which, include only DARR, DARR Affiliates, or DARR
Associates.
 
“Person” means an individual, corporation, partnership, joint venture,
association, trust, or other entity or organization.
 
“Prepayment Premium” has the meaning set forth in 0 hereof.
 
“Pro Forma Adjusted EBITDA” means for the applicable period for Emtec and its
Subsidiaries on a consolidated basis , the sum of Emtec’s and its Subsidiaries’
net income, plus (1) interest expense, (2) tax expense (as determined in
accordance with GAAP), (3) non-cash stock based compensation, the mark to market
expenses for the Warrant, or any other mark to market expenses which are
non-cash, (4) depreciation and amortization, plus: (i) those addbacks set forth
on Schedule 1.1A hereto (which addbacks shall not exceed the actual final
amounts paid), (ii) those addbacks related to Project Fitness set forth on the
No Default/Compliance Certificate delivered by Emtec for the applicable period,
and approved by the Investor in its sole discretion (which addbacks shall not
exceed the final amounts paid); and (iii) those addbacks approved by Investor in
its sole discretion (which addbacks shall not exceed the actual final amounts
paid), (5) any restructuring charges in accordance with GAAP, (6) any fees or
expenses paid to lenders that are nonrecurring in nature, and (7) any goodwill
write downs; provided, that the above calculation shall be deemed to include the
trailing twelve months or the results of operations of all Subsidiaries acquired
by Emtec or any of its Subsidiaries during the twelve month period prior to the
Closing Date (including without limitation, Gnuco).
 
 
10

--------------------------------------------------------------------------------

 
 
“Project Fitness” means the Companies’ 2011 restructuring plan.
 
“Real Property” means, collectively, all real property owned by the Company or
in which the Company has a leasehold interest and all real property hereafter
acquired by the Company in fee or by means of a leasehold interest, including
all real property on which the Company’s Business is now conducted, together
with all goods located on any such real property that are or may become
“fixtures” under the law of the jurisdiction in which such real property is
located.
 
“Sarbanes-Oxley Act” has the meaning set forth in Section 4.42 hereof.
 
“SBA” has the meaning set forth in 0 hereof.
 
“SBA Act” has the meaning set forth in 0 hereof.
 
“SEC” has the meaning set forth in Section 4.42 hereof.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Security Agreement” means the Security Agreement delivered to the Investor
under Article 6 hereof by the Companies in favor of Investor, in form and
substance acceptable to Investor.
 
“Security Document” means individually and “Security Documents” means
collectively, any or all of (i) this Agreement, (ii) the IP Security Agreements,
(iii) the Security Agreement, (iv) the Gnuco Collateral Assignment of
Undertakings, (v) any landlord or bailee waivers reasonably required by Investor
under the terms of the Security Agreement, (vi) any additional documents
required by Investor under Section 8.17 hereof, (vii) the ancillary documents
relating to the documents set forth in prior clauses (i) – (vi), and (viii) all
extensions, renewals, amendments, substitutions or replacements to any of the
foregoing.
 
“Senior Debt” means Indebtedness incurred by: (i) the Companies under the terms
of the Senior Loan Agreement; (ii) the Companies under the terms of the Canadian
Guaranty and (iii) the Canadian Senior Borrower under the terms of the Canadian
Facility, all of which includes any amount owed under any Interest Rate
Protection Agreement entered into with respect thereto and which is subject to
the terms of the DLL Intercreditor Agreement.
 
 
11

--------------------------------------------------------------------------------

 
 
“Senior Lender” means, collectively, Canadian Senior Lender and U.S. Senior
Lender.
 
“Senior Loan Agreement” means the Loan and Security Agreement between the
Companies and Senior Lender regarding the Senior Debt, as amended, and as it may
be amended, restated or modified from time to time as permitted under the terms
of the DLL Intercreditor Agreement.
 
“Software” means (i) all software programs, including all versions of source
code, object code, assembly language, compiler language, machine code, and all
other computer instructions, code, and languages embodied in computer software
of any nature whatsoever and whether for use in or in conjunction with a
mainframe computer, personal computer (desk top, lap top or hand held), personal
digital assistant (PDA) or any other programmable hardware or device; computer
systems, computer hardware, network infrastructure and related equipment, and
all error corrections updates, upgrades, enhancements, translations,
modifications, adaptations, further developments, derivative works, and other
changes or functionality additions, of any kind to any of the foregoing; (ii)
all designs and design documents (whether detailed or not), technical summaries,
and documentation (including flow charts, logic diagrams, white papers, manuals,
guides and specifications) with respect to such software described in the
preceding clause; and (iii) all firmware and middleware associated with any of
the foregoing in subparts (i) and (ii) hereof.
 
“Solvent” means, with respect to any Person, that (i) the fair value of all of
such Person’s properties and assets is in excess of the total amount of its
Indebtedness; (ii) it is able to pay its debts as they mature; (iii) it does not
have unreasonably small capital for the business in which it is engaged or for
any business or transaction in which it is about to engage; and (iv) it is not
“insolvent” as such term is defined in Section 101(31) of Title 11 of the United
States Code, 11 U.S.C.  Section 101, et seq.
 
“Subordinated Loan” has the meaning set forth in the Background section hereof.
 
“Subordinated Seller Notes” means those notes set forth on Schedule 1.1B hereto.
 
“Subsidiary” means any corporation, partnership, limited liability company or
entity of which any Company owns or holds, directly or indirectly, a greater
than 50% voting or economic interest, if any.
 
“Tax” and “Taxes” means any tax (including any income tax, franchise tax,
capital gains tax, estimated tax, gross receipts tax, value added tax, surtax,
excise tax, ad valorem tax, transfer tax, stamp tax, sales tax, use tax,
property tax, business tax, occupation tax, inventory tax, occupancy tax,
withholding tax or payroll tax), levy, assessment, tariff, impost, imposition,
toll, duty (including any customs duty), deficiency or fee, and any related
charge or amount (including any fine, penalty or interest), imposed, assessed or
collected by or under the authority of any Governmental Authority.
 
“Total Funded Senior Debt” means, for Emtec and its consolidated Subsidiaries,
the sum of all:  (i) Senior Debt, (ii) Indebtedness under the Note and (iii)
retention bonuses owed under the terms of acquisition agreements (including
without limitation the Gnuco Acquisition Agreement) and related documents, minus
cash.
 
 
12

--------------------------------------------------------------------------------

 
 
“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and the goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any state thereof or any other country or any political
subdivision thereof, or otherwise, and (b) all renewals thereof.
 
“Trademark License” means any agreement, written or oral, providing for the
grant by or to any Person of any right to use any Trademark.
 
“Trade Secrets” means all common law and statutory trade secrets and all other
confidential information or other non-public information, whether or not reduced
to a writing or other tangible form including, without limitation, patterns,
designs, plans, product road maps, specifications, compilations, programs,
devices, schematics, technology, methods, inventions, discoveries, improvements,
concepts, ideas, drawings, analytics, techniques, processes and procedures,
working notes and memos, market studies, consultant reports, know-how, research,
customer lists, marketing, distribution and sales methods and systems, formulae,
technical and laboratory data, competitive samples, and engineering prototypes
and all similar information and know-how, whether or not reduced to a writing or
other tangible form, including all documents and things embodying, incorporating
or referring in any way to such Trade Secret, and all licenses to any of the
foregoing, in any country or other geographic area in the world.
 
“Transfer” means the sale, assignment, lease, transfer, mortgaging, encumbering
or other disposition, whether voluntary or involuntary, and whether or not
consideration is received therefor.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
Commonwealth of Pennsylvania.
 
“Unfunded Capital Expenditure” means capital expenditures not funded by
borrowing or from a source other than the Companies.
 
“U.S. Senior Lender” means De Lage Landen Financial Services, Inc.
 
“Warrant” means the warrant for 5% of the Capital Stock of Emtec issued in favor
of the Investor, substantially in the form attached hereto as Exhibit C.
 
Section 1.2.            Interpretation. Each reference herein to a particular
Person shall include a reference to such Person’s successors and permitted
assigns.  A reference to any document or agreement shall include such document
or agreement as amended, restated, modified or supplemented from time to time in
accordance with its terms.  A reference to any law, rule, regulation or statute
includes any amendment or modification thereto.  A reference to the knowledge or
awareness of a Company shall mean the actual knowledge of Key Management after
reasonable inquiry by those individuals.  The words “herein” “hereof,”
“hereunder,” “hereto,” and words of like import shall refer to this Agreement as
a whole and not any particular article, section or subdivision of this
Agreement.  A reference to an Article, Section, Exhibit or Appendix is a
reference to the Article, Section, Exhibit or Appendix of this Agreement unless
otherwise indicated.  The Exhibits and Schedules hereto shall be deemed as fully
a part of this Agreement as if set forth herein in full.  The headings in this
Agreement are inserted for convenience of reference only and shall not affect
the interpretation of this Agreement.  In this Agreement, the singular includes
the plural and the plural includes the singular, pronouns stated in the neuter
gender shall include the masculine, the feminine and the neuter, and the words
“including,” “include” and “includes” shall be deemed to be followed by the
words “without limitation.”  Terms defined in the UCC but not otherwise defined
herein shall have the meanings assigned to them in the UCC.
 
 
13

--------------------------------------------------------------------------------

 
 
ARTICLE 2
Subordinated Loan
 
Section 2.1.            The Subordinated Loan. Subject to the provisions of this
Agreement, and relying upon the representations and warranties herein set forth
as and when made or deemed to be made, the Investor will advance the principal
amount of the Subordinated Loan to the Companies upon the satisfaction of the
applicable conditions set forth in 0.
 
Section 2.2.            Promissory Note. The indebtedness of the Companies to
the Investor for the Subordinated Loan shall be evidenced by the Note in the
original principal amount of Ten Million Dollars ($10,000,000).  The Note shall
mature on the fifth (5th) anniversary of the Issue Date (the “Maturity
Date”).  The Note shall be subordinated to the Senior Debt pursuant to the terms
of the Intercreditor Agreement.
 
Section 2.3.            Payments of Interest and Principal. The Note shall bear
interest on the outstanding amounts owed thereunder, computed on the basis of a
360-day year for the actual number of days elapsed, and shall be payable in
accordance with the following:
 
(a)            Regular Interest.  Interest shall accrue on the outstanding
principal amount of the Note at a rate equal to twelve percent (12%) per annum,
subject to Section 2.4.  The Companies shall pay unpaid interest accruing under
this Section 2.3(a) on the last Business Day of every fiscal quarter beginning
with November 30, 2011.
 
(b)            PIK Interest.  Additional interest shall accrue on the
outstanding principal amount of the Note at a rate equal to two percent (2%) per
annum.  Interest accrued under this Section 2.3(b) shall, at the Companies’
option, be paid in cash or added to the principal amount then outstanding
hereunder on the last Business Day of every fiscal quarter beginning with
November 30, 2011.
 
(c)            ACH Debit Authorization.  On or before the Closing Date, the
Companies will authorize the Investor's bank of account to initiate direct
payments of interest payments due under the Note from the Companies’ bank(s) of
account pursuant to one or more authorizations in the form of Exhibit D.
 
(d)           All remaining amounts owed under the Note shall be due and payable
on the Maturity Date, unless due sooner in accordance with 0.
 
 
14

--------------------------------------------------------------------------------

 
 
Section 2.4.            Default and Remedies. In the event of the occurrence and
continuance of any of the Events of Default described in 0 of this Agreement or
described in Section 2 of the Note, the Investor shall be entitled to the
remedies set forth in 0 of this Agreement and Section 2 of the Note.
 
Section 2.5.            Payments. All payments of principal, interest, fees and
other amounts due under the Note shall be made by the Companies to the Investor
in lawful money of the United States of America, by check or wire transfer
(according to the wiring instructions set forth at Schedule 2.5) of immediately
available funds before 5:00 p.m. on the Business Day on which any such amount is
due at the office of the Investor or such other office or by such other means as
the Investor shall direct in a written notice delivered to Emtec in accordance
with the terms of 0.
 
Section 2.6.            Optional Prepayments. Upon five (5) Business Days’ prior
written irrevocable notice to the Investor, the Company may elect to prepay, in
whole or in part, the outstanding amount of principal under the Note, together
with all accrued and unpaid interest on the principal amount prepaid to the date
of prepayment, as well as all of the other monetary obligations or Company
Liabilities that are payable with respect to the Note; provided, however, that
any such prepayment must be accompanied by the applicable Prepayment Premium, if
any, computed pursuant to Section 2.8 hereof.  Notwithstanding the above, a
Prepayment Premium shall not be applicable if any prepayment is made from the
proceeds of a Mandatory Prepayment Event due to an Act of Dissolution as
provided in Section 2.7(b).
 
Section 2.7.            Mandatory Prepayments.The Note, including the
outstanding principal balance thereof, any accrued and unpaid interest thereon
(and the appropriate Prepayment Premium, if any, computed pursuant to Section
2.8 hereof with respect to a Change of Control), and all other Companies
Liabilities shall be immediately due and payable if any of the following events
occur (each, a “Mandatory Prepayment Event”):
 
(a)            the occurrence of a Change of Control; or
 
(b)           the occurrence of an Act of Dissolution.
 
Emtec shall deliver to the Investor notice (x) at least thirty (30) days prior
to the occurrence of a Mandatory Prepayment Event of which Emtec is aware, or
(y) if Emtec has no knowledge of the occurrence of a Mandatory Prepayment Event,
promptly upon becoming aware of such Mandatory Prepayment Event, which such
notice shall describe the Mandatory Prepayment Event in detail.
 
Section 2.8.            Prepayment Premium. Any prepayment made by the Companies
pursuant to Section 2.6 or Section 2.7(a) prior to the fourth (4th) anniversary
of the Closing Date is subject to the following schedule of prepayment premiums
which such premiums shall be paid in full by the Companies at the time of any
such prepayment (the “Prepayment Premium”):
 
 
15

--------------------------------------------------------------------------------

 
 
Prepayment made on or
After:
 
Premium
     
the Closing Date, but before the first anniversary of the Closing Date
 
Premium equal to 4% of the outstanding principal amount of the Subordinated Loan
being repaid
     
the first anniversary of the Closing Date, but before the second anniversary of
the Closing Date
 
Premium equal to 3% of the outstanding principal amount of the Subordinated Loan
being repaid
     
the second anniversary of the Closing Date, but before the third anniversary of
the Closing Date
 
Premium equal to 2% of the outstanding principal amount of the Subordinated Loan
being repaid
     
the third anniversary of the Closing Date, but before the fourth anniversary of
the Closing Date
 
Premium equal to 1% of the outstanding principal amount of the Subordinated Loan
being repaid

 
Notwithstanding the foregoing, prepayments: (i) made with the proceeds of the
life insurance policy required under the terms of 0 and (ii) of interest added
to the principal amount outstanding hereunder under the terms of Section 2.3(b)
hereof, shall not be subject to this prepayment premium.
 
Section 2.9.            Joint and Several Obligations. The obligations of the
Companies hereunder shall be joint and several.
 
Section 2.10.          Lead Company. Each Company hereby designates Emtec as
that Company’s agent to:  (i) obtain the Subordinated Loan hereunder, the
proceeds of which shall be available to each Company for those uses as those set
forth in Section 4.27, (ii) give and receive notices, (iii) deliver certificates
and demands, and (iv) apply for waivers and consents.
 
ARTICLE 3
[Intentionally Omitted]
 
ARTICLE 4
Representations and Warranties of the Company
 
Each Company hereby represents and warrants to the Investor, as of the date
hereof, as follows:
 
Section 4.1.            Organization. Each Company is a corporation or limited
liability company, duly incorporated or organized, validly existing and in good
standing under the laws of the jurisdiction in which it was organized and has
all requisite power and authority to own and lease its properties, to carry on
its business as presently conducted and as presently proposed to be conducted
and to enter into and to carry out the transactions contemplated under this
Agreement and the other Loan Documents to which it is a party.  Each Company is
qualified and in good standing as a foreign corporation or limited liability
company in all such other jurisdictions, if any, in which the conduct of its
Business as presently conducted or as presently proposed to be conducted or its
present ownership, leasing or operation of property requires such qualification,
and in which the failure to be so qualified would be likely to result in a
Material Adverse Effect.
 
 
16

--------------------------------------------------------------------------------

 
 
Section 4.2.            Authorization of this Agreement.  Each Company has all
necessary corporate or limited liability company power to enter into the Loan
Documents to which it is a party, to issue and deliver the Note, and to carry
out all of the transactions contemplated hereby or thereby.  The execution,
delivery and performance by each Company of this Agreement and the other Loan
Documents to which it is a party have been duly authorized by all requisite
corporate or limited liability company action by each Company; and such Loan
Documents have been duly executed and delivered by each Company.  The officer(s)
executing this Agreement and the other Loan Documents are duly authorized to act
on behalf of each Company.
 
Section 4.3.            Validity and Binding Effect.This Agreement and the other
Loan Documents are the valid and legally binding obligation of each Company,
enforceable in accordance with their respective terms, subject, as to
enforcement, to bankruptcy, insolvency, reorganization and other laws of general
applicability relating to or affecting creditors rights and to general equity
principles.
 
Section 4.4.            Capitalization.
 
(a)            The authorized capital for each Company as of the Closing Date is
set forth on Schedule 4.4(a).
 
(b)            Except as set forth on Schedule 4.4(b), no subscription, warrant,
option or other right or commitment to purchase or acquire from any Company any
Capital Stock of any Company, or any other securities of any Company, is
authorized or outstanding, as of the Closing Date.
 
(c)            To the Companies’ knowledge, there are no sale agreements,
pledges, proxies, voting agreements, voting trusts, powers of attorney or other
agreements or instruments binding upon the Companies’ shareholders with respect
to beneficial and record ownership of, or voting rights with respect to, the
Companies’ equity securities as of the Closing Date.
 
Section 4.5.            Subsidiaries; Equity Investments.As of the Closing Date,
no Company owns, and no Subsidiary of a Company owns, nor has it owned in the
last five (5) years, any Capital Stock or other proprietary interest, directly
or indirectly, in any corporation, association, trust, partnership, limited
liability company, joint venture or other entity, other than as set forth on
Schedule 4.5.  Schedule 4.5 also includes, as of the Closing Date, each
Company’s and each Subsidiary’s ownership interest in any such entities.
 
 
17

--------------------------------------------------------------------------------

 
 
Section 4.6.            Material Contracts, Leases, Agreements and Other
Commitments. 
 
(a)            Except for agreements, contracts, plans, leases, arrangements or
commitments disclosed on Schedule 4.6 (each, a “Material Contract”) no Company
is a party to or subject to:
 
(i)             any agreement for the provision of products or services to any
Company by any supplier or vendor for consideration greater than $1,000,000 in
any fiscal year;
 
(ii)            any agreement for the provision of products or services by any
Company to any customer for consideration greater than $1,000,000 in any fiscal
year;
 
(iii)           any agreement that cannot be terminated or cancelled by any
Company without the payment of a penalty or other cost of less than $500,000;
 
(iv)           involve any partnership, joint venture or other similar
arrangement;
 
(v)            restrict any Company from engaging in or competing in any line of
business or with any Person or in any geographic area;
 
(vi)           involve any material Intellectual Property used, owned or
licensed by any Company, other than licenses entered into in the Ordinary Course
of Business with respect to “off-the-shelf” Software;
 
(vii)         are with:  (A) any Person directly or indirectly owning,
controlling or holding the power to vote 5% or more of the outstanding voting
securities of any Company or any Affiliate of any Company, (B) any Person 5% or
more of whose outstanding voting securities are directly or indirectly owned,
controlled or held with power to vote by any Company or any Affiliate of any
Company, or (C) any director, corporate officer, or Key Management of any
Company or any Affiliates or any “associates” or members of the “immediate
family” (as such terms are respectively defined in Rule 12b-2 and Rule 16a-1 of
the Exchange Act) of any such director, corporate officer, or Key Management;
 
(viii)        relate to Indebtedness of any Company with a principal amount in
excess of $500,000; or
 
(ix)           create a Lien on any of the Real Property relating to
Indebtedness in excess of $500,000.
 
(b)           True and complete copies of each of the Material Contracts have
been provided or made available to the Investor prior to the date hereof.  Each
Material Contract is in full force and effect and is a valid and binding
agreement (assuming due authorization and execution by all parties thereto other
than any Company) of each Company, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally.  No Company, nor any other
party thereto is in default or breach in any material respect under the terms of
any such Material Contract, and, no event or circumstance has occurred that,
with notice or lapse of time or both, would constitute, or would reasonably be
expected to constitute, a Material Adverse Effect.  Except as set forth on
Schedule 4.6(b), no Company is engaged in a dispute with another party with
respect to any Material Contract.  No Company has assigned or encumbered any of
its rights, title or interest in or under any of the Material Contracts or
agreed to any oral modifications of any of the provisions of any of the Material
Contracts other than Liens granted therein in favor of the Investor or Senior
Lender and other Permitted Encumbrances.
 
 
18

--------------------------------------------------------------------------------

 
 
Section 4.7.            Breach.  No Company is in violation or breach of any of
the terms, conditions or provisions of its articles or certificate of
incorporation or certificate of formation, as applicable, or its bylaws or
limited liability company agreement, as applicable.  No Company is in violation
or breach of any court order, judgment, arbitration award, or decree to which it
is a party or by which it is bound, which violation or breach would be likely to
result in a Material Adverse Effect.
 
Section 4.8.            Employees, Officers, and Directors.
 
(a)            A current list of the names of all of the corporate or company
officers, Key Management and the members of the board of directors or managers,
of each Company, as applicable, is attached hereto as Schedule 4.8(a).
 
(b)            Except as described on Schedule 4.8(b), no Company has entered
into any agreement or transaction with any of its employees, officers,
executives, Key Management or directors that involves aggregate consideration
payable by or to such Company equal to at least $250,000 in any fiscal year.
 
(c)            No officer, executive or Key Management of any Company has
advised such Company in writing that he or she intends to terminate employment
with such Company.  Each Company has complied with all applicable Laws relating
to the employment of labor, including provisions relating to wages, hours, equal
opportunity, collective bargaining and the payment of Social Security and other
employment Taxes, except where such non-compliance would not reasonably be
likely to result in a Material Adverse Effect.
 
(d)            Except as set forth on Schedule 4.8(d) or as would not reasonably
be likely to result in a Material Adverse Effect:
 
(i)            To the Companies’ knowledge, no third party has claimed or has
reason to claim that any person employed by any Company has (i) violated or may
be violating any of the terms or conditions of his or her employment,
non-competition or non-disclosure agreement with such third party, (ii)
disclosed to such Company or may be disclosing to such Company or utilized or
may be utilizing on such Company’s behalf any trade secret or proprietary
information or documentation of such third party or (iii) interfered or may be
interfering in the employment relationship between such third party and any of
its present or former employees, and no third party has requested information
from such Company which suggests that such a claim might be contemplated.
 
 
19

--------------------------------------------------------------------------------

 
 
(ii)           To the Companies’ knowledge, no employee of any Company has (i)
violated or may be violating any of the terms or conditions of his or her
employment, non-competition or non-disclosure agreement with such Company, (ii)
disclosed to such Company or may be disclosing to such Company or utilized or
may be utilizing on such Company’s behalf any Trade Secret or proprietary
information or documentation of any third party or (iii) interfered or may be
interfering in the employment relationship between such Company and any of its
present employees.
 
(iii)          To the Companies’ knowledge, no Person currently or formerly
employed by any Company has employed any Trade Secret or any information or
documentation proprietary to such Company other than on behalf of such Company,
and to the Companies’ knowledge, no Person currently or formerly employed by any
Company has violated any confidential relationship which such Person may have
had with such Company or any third party, in connection with the development,
manufacture or sale of any product or proposed product or the development or
sale of any service or proposed service of such Company.
 
(iv)          To the Companies’ knowledge, none of the execution or delivery of
this Agreement, or the carrying on of the Business of any Company by an officer,
director or key employee of any Company, or the conduct or proposed conduct of
Business, will conflict with or result in a breach of the terms, conditions or
provisions of or constitute a default under any contract, covenant or instrument
under which any such person is obligated.
 
Section 4.9.            Compliance with Laws; Permits. Each Company is in
compliance, in all material respects (i) with all existing requirements of
applicable Law, and (ii) all existing requirements of all governmental bodies or
agencies having jurisdiction over it which are applicable to it and its
Business, including, without limitation, all environmental laws, securities laws
and labor and employment laws.  Each Company has all material permits, licenses
and other authority necessary to the conduct of its business as presently
constituted and conducted, and all such permits, licenses and other authorities
are in full force and effect and valid.
 
Section 4.10.          Conflict with Documents.  Neither the execution, delivery
and performance of this Agreement nor any other Loan Document to which it is a
party by each Company, nor the consummation of the transactions contemplated by
this Agreement, either immediately or with the passage of time or the giving of
notice or both, will:
 
(a)            conflict with or cause a breach or default under any of the
terms, conditions or provisions of, result in a termination or modification of,
or cause any acceleration of any obligation of any Company under any contract,
lease, indenture, mortgage, or other agreement or instrument to which it is
bound or by which any of its properties or assets may be affected;
 
(b)            conflict with the provisions of the Company’s articles or
certificate of incorporation or certificate of formation, as applicable, or its
bylaws or limited liability company agreement, as applicable, or any Law to
which any Company, or any of its properties or assets are subject; or
 
 
20

--------------------------------------------------------------------------------

 
 
(c)            result in the creation or imposition of any Lien against any
Company, or any Company’s properties or assets other than those Liens in favor
of the Investor contemplated under this Agreement and the Permitted
Encumbrances.
 
Section 4.11.          Financial Statements. The following have been provided or
made available to the Investor prior to the date hereof: (i) the annual audited
financial statements of Emtec as of August 31, 2010 (including the notes
thereto, if any) together with the report thereon, if any, of Emtec’s
independent accountants (the “Audited Financial Statements”); and (ii) the
internally prepared financial statements of Emtec for the nine month period
ending May 31, 2011 (the “Internally Prepared Financial Statements, collectively
with the Audited Financial Statements, the “Financial Statements”).  The books
and records of the Companies fairly reflect their business and the results of
their operations in all material respects, and the Financial Statements fairly
present the financial condition and results of operations of Emtec and its
consolidated Subsidiaries as of the respective dates thereof and for the periods
therein referred to in all material respects, all in accordance with GAAP and
Emtec’s historical accounting practices and principles applied on a consistent
basis, subject, in the case of Financial Statements for interim periods, to
normal recurring year-end adjustments (the effect of which will not,
individually or in the aggregate, be material) and the absence of notes (which,
if presented, would not differ materially from those included in the Financial
Statements).  To the knowledge of the Companies, no event has occurred, and
nothing has come to the attention of the Companies since the date of the
Financial Statements, that would indicate that such Financial Statements do not
fairly present in all material respects the Companies financial position at such
dates and the results of its operations and the financial condition for the
period therein specified.
 
Section 4.12.          No Undisclosed or Contingent Liabilities. Except as set
forth in Schedule 4.12, the Companies have no Liabilities required to be
disclosed in a balance sheet prepared in accordance with GAAP other than (a)
those reflected or reserved against in the Financial Statements, and (b) those
trade liabilities incurred in the Ordinary Course of Business since the date of
the Internally Prepared Financial Statements, including any obligations arising
under any Contracts, which, neither individually nor in the aggregate, are
material.
 
Section 4.13.          Solvency. The Companies are Solvent prior to the Closing
Date.  Upon the completion of the transactions contemplated in this Agreement,
the Companies will be Solvent.  The Companies reasonably believes that they will
remain Solvent, giving effect to the Company Liabilities incurred in connection
with the transactions contemplated by this Agreement, as long as any of the
Company Liabilities remain outstanding or the Companies obligated to the
Investor in any other manner whatsoever.  Giving effect to the Subordinated
Loan, as of the Closing Date, the Companies have sufficient capital to carry on
their business and transactions as now conducted and as planned to be conducted
in the future.
 
Section 4.14.          Taxes.
 
(a)            All material federal, state, local and foreign returns and
reports relating to Taxes (as defined below), or extensions relating thereto,
required to be filed by or with respect to the Companies have been timely and
properly filed with the appropriate governmental authorities in all
jurisdictions in which such returns and reports are required to be filed, and
all such returns and reports are correct and complete in all material respects.
 
 
21

--------------------------------------------------------------------------------

 
 
(b)            All material federal, state, local and foreign income, ad
valorem, profits, franchise, sales, use, payroll, premium, occupancy, gross
receipts, capital levy, property, severance, excise, withholding, customs
duties, unemployment, transfer, license, employment, stamp, registration,
disability, estimated, Capital Stock, windfall, environmental (including taxes
under Section 59A of the Internal Revenue Code of 1986, as amended (the “Code”))
and other taxes, including interest, additions to tax and penalties (for
purposes of this 0 only, collectively, “Taxes”) payable by the Companies with
respect to taxable periods ending on or prior to, and the portion of any interim
period up to, the date hereof have been fully and timely paid or, in the case of
Taxes not yet due, fully provided for on the Internally Prepared Financial
Statements or, in the case of Taxes accruing after the date of such financial
statement, on the books of account of the Companies; and there are no levies,
liens, or other encumbrances relating to Taxes existing or pending, or to the
knowledge of the Companies, threatened with respect to any asset of any Company.
 
(c)            No Company is a party to any tax sharing agreement or tax
indemnification agreement.
 
Section 4.15.          Litigation. Except as set forth in Schedule 4.15, there
are no pending or, to the knowledge of any Company, threatened suits, legal or
administrative proceedings, inquiries, claims or governmental investigations
against or with respect to any Company, or any of its managers, directors or
officers, or the properties or assets of any Company.  To the knowledge of the
Companies, there is no basis or grounds for any such suit, action, claim,
investigation or proceeding.
 
Section 4.16.          Orders; Decrees; Judgments. Except as set forth in
Schedule 4.16, there are no outstanding orders, judgments, writs, injunctions or
decrees of any court, Government Authority or arbitration or mediation panel or
tribunal against any Company, any of the Collateral or any of the other
properties, assets or business of any Company.
 
Section 4.17.          Intellectual Property. Each Company, to its knowledge,
owns or has the right to use all Intellectual Property used in the conduct of
its business as currently constituted and conducted.  No Company has any pending
unresolved written claim, demand or offer of license, or is party to any
proceeding or suit alleging any conflict with, or infringement of, the asserted
rights of others with respect to any Intellectual Property and no Company has
any knowledge of any basis therefor.
 
Section 4.18.          [Intentionally Omitted]
 
Section 4.19.          Insurance. Each Company maintains and has the insurance
coverage provided under the insurance policies listed on Schedule 4.19.  All
such insurance policies are in full force and effect and no Company is in
default of any provision thereof.  No Company has received written notice from
any issuer of any such insurance policies of its intention to cancel or refusal
to renew any policy issued by it.  The hazards insured against by such policies
and the amounts thereof are consistent with prudent business judgment,
applicable to companies similarly situated to the Companies.  The Companies have
made available to the Investor accurate and complete copies of the insurance
binders or policies for all of the insurance listed in Schedule 4.19.
 
 
22

--------------------------------------------------------------------------------

 
 
Section 4.20.          Governmental Consent.Except for the filing of financing
statements at the necessary jurisdictions, no permit, consent, approval or
authorization of, or filing with, any governmental regulatory authority or
agency is required of any Company in connection with the execution, delivery and
performance by the Companies of the Loan Documents, or the consummation by the
Companies of the transactions contemplated thereby.
 
Section 4.21.          Title to Assets. Except as set forth on Schedule 4.21,
each Company has good and marketable title to all of the assets owned by it, and
a valid leasehold interest in all assets leased by it, free and clear of all
Liens, except for Permitted Encumbrances.  All equipment, furniture and
fixtures, and other tangible personal property of each Company necessary for the
material operations in the foreseeable future of such Company is in reasonable
operating condition and repair (ordinary wear and tear excepted) and is adequate
for the conduct of the Business, consistent with past practices.
 
Section 4.22.          Title to Properties; Location of Properties; Places of
Business. Each Company has good and insurable title to or valid leasehold
interests in, all its real properties, free and clear of all Liens other than
Permitted Encumbrances. The locations of the owned and leased real property of
each Company is set forth on Schedule 4.22.   The chief executive office of each
Company is set forth on Schedule 4.22.  All billings for the supply of goods and
services by each Company are made from, and require payment to be made to, its
chief executive office, as indicated on Schedule 4.22.  Except as set forth on
Schedule 4.22, no Company has, during the five years preceding the date of this
Agreement, been known as or used any other corporate, trade or fictitious name,
nor acquired all or substantially all of the assets, or Capital Stock of any
other Person.  Except as set forth on Schedule 4.22, no Company has, during the
five years preceding the date of this Agreement, had a business location at any
other address.
 
Section 4.23.          Conflicting Interests.Except as set forth on Schedule
4.23, neither any Key Management, director, corporate officer, or any relative
or Affiliate of any Key Management, director or corporate officer, nor, to the
knowledge of any Company, any employee or shareholder of any Company or any
relative or Affiliate of any of such employees or shareholders, (a) has any
pecuniary interest in any supplier or customer of any Company or in any other
business enterprise with which any Company conducts material business or with
which any Company is in competition, or (b) is indebted to any Company for money
borrowed.
 
Section 4.24.          Absence of Certain Changes and Events. Except as set
forth in Schedule 4.24, since August 31, 2010, each Company has conducted its
Business only in the Ordinary Course of Business and there has not been any
Material Adverse Effect or event, condition or contingency that is likely to
result in a Material Adverse Effect.
 
Section 4.25.          SBA Forms and Representations. Attached hereto as
Schedule 4.25(a), Schedule 4.25(b) and Schedule 4.25(c), are accurate and
complete copies of the Size Status Declaration (SBA Form 480), the Assurance of
Compliance for Non-Discrimination (SBA Form 652), and the Portfolio Financing
Report (SBA Form 1031) executed by Emtec.  Each of the representations,
statements and certifications made in each of such SBA forms is accurate and
complete and does not fail to state a material fact necessary to make such
representations, statements and certifications not misleading.  Emtec is a
“small business concern” as defined in the Small Business Investment Act of
1958, as amended (the “SBA Act”), and the rules and regulations of the U.S.
Small Business Administration (the “SBA”) issued or promulgated
thereunder.  There exists no agreement, expressed or implied, and no condition,
statement of facts or relationship between Emtec and any other entity or
entities which would prevent it from qualifying as a “small business concern”
under the SBA Act.
 
 
23

--------------------------------------------------------------------------------

 
 
Section 4.26.          Investment Company Act Representations. Emtec  is not,
and Emtec does not intend to become, an “investment company,” as such term is
defined in the Investment Company Act of 1940, as amended (the “1940 Act”), and
no Company is, and to the Companies’ knowledge, none of the Companies’ officers,
directors, members, partners or controlling persons is either an “associate” of
the Investor, as such terms are defined in Section 107.50 of the amended
regulations promulgated under the SBA Act, or an “affiliated person” of the
Investor, as such term is defined in Section 2(a)(3) of the 1940 Act.
 
Section 4.27.          Use of Proceeds. The amounts borrowed pursuant to the
Subordinated Loan shall be used:  (i) to fund the acquisition of Gnuco; (ii) to
paydown existing Indebtedness; and (iii) to fund transaction costs.  No Company
is engaged in the business of extending credit for the purpose of purchasing or
carrying any “margin stock” or “margin security” (within the meaning of
Regulations T or X issued by the Board of Governors of the Federal Reserve
System), and no proceeds of the Subordinated Loan will be used to purchase or
carry any margin stock or margin security or to extend credit to others for the
purpose of purchasing or carrying any margin stock or margin security.  If
requested by the Investor, each Company will furnish to the Investor a statement
to the foregoing effect in conformity with the requirements of FR Form U-l
referred to in said Regulation U.  No part of the proceeds of the Subordinated
Loan hereunder will be used for any purpose which violates, or which is
inconsistent with, the provisions of either of Regulations T or X.
 
Section 4.28.          Employee Benefits. Except as disclosed on Schedule 4.28,
with respect to each Employee Plan:  (i) each Employee Plan has been
administered in compliance with its terms, and in compliance with the applicable
provisions of ERISA, the Code and all other applicable Laws, except where such
non-compliance would not reasonably be likely to result in a Material Adverse
Effect; and (ii) there is no circumstance or event that would reasonably be
expected to cause the imposition on any Company of any material liability,
penalty or tax under ERISA or the Code with respect to any Employee
Plan.  Neither the Company nor any ERISA Affiliate participates in or has any
liability, including contingent liability, to, (i) any “employee pension benefit
plan” (within the meaning of Section 3(2) of ERISA) that is subject to the
provisions of Title IV of ERISA or (ii) any Multiemployer Plan.  No Employee
Plan provides, or reflects or represents any liability to provide medical
benefits, whether or not insured, with respect to any former or current
employee, or any spouse or dependent of any such employee, beyond the employee’s
retirement or other termination of employment with the Company or any of its
ERISA Affiliates other than coverage required by Part 6 of Title I of ERISA or
Section 4980B of the Code or any similar state law (including any such coverage
that any Company has agreed to provide at its expense (in whole or in part)).
 
Section 4.29.          Collective Bargaining.  Except as disclosed on Schedule
4.29, no Company is, and immediately after the Closing Date no Company will be,
a party to or subject to any collective bargaining agreements or union
contracts.  There are no labor disputes pending or, to the knowledge of the
Companies, threatened against any Company, on the one hand, and its employees,
on the other hand.
 
 
24

--------------------------------------------------------------------------------

 
 
Section 4.30.          Company’s Business. Each Company is currently engaged in
the Business and no other business or businesses.
 
Section 4.31.          Management History.To the knowledge of the Companies,
during the past six (6) years, no corporate officer, director, shareholder or
Key Management of any Company has been convicted of any felony criminal offense
or been the subject of an Act of Bankruptcy.
 
Section 4.32.          No Side Agreements. To the knowledge of the Companies, no
Company nor any of the officers, directors, managers, shareholders, members, or
Key Management of any Company is party to any agreement, either written or oral,
with any Person whereby any Company or any of the officers, directors, managers,
shareholders or Key Management of such Company, acting in such capacities, have
agreed to do anything beyond the requirements of formal, written contracts
executed by such Company, outside the Ordinary Course of Business of such
Company.  To the Companies’ knowledge, there exists no agreement or
understanding calling for any payment or consideration from a customer or
supplier of any Company to an officer, director, manager, shareholder or Key
Management of such Company or to any Affiliates of such Persons, with respect to
any transaction between such Company and such supplier or customer.
 
Section 4.33.          Indebtedness.Schedule 4.33 hereto sets forth a true and
complete list of all Indebtedness of each Company as of the Closing Date.
 
Section 4.34.          Foreign Corrupt Practices.  To the knowledge of the
Companies, no Company, nor any director, officer, manager, agent, employee or
other person acting on behalf of any Company has, in the course of his or her
actions for, or on behalf of, such Company, used any funds of such Company for
any unlawful contribution, gift, entertainment or other unlawful expenses
relating to political activity; made any direct or indirect unlawful payment to
any foreign or domestic government official or employee from corporate funds;
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977; or made any bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.
 
Section 4.35.          Broker’s or Finder’s Commissions. Except as set forth on
Schedule 4.35, no broker’s or finder’s or placement fee or commission will be
payable to any broker or agent engaged by any Company or any of its officers,
Key Management, directors, managers, shareholders or agents with respect to the
transactions contemplated under the Loan Documents.  The Investor shall have no
liability for any broker’s or finder’s or placement fees or similar commissions
to any broker or agent engaged by any Company or any of its officers, Key
Management, directors, managers, members, shareholders or agents.
 
Section 4.36.          Environmental Matters. Other than as set forth on
Schedule 4.36:
 
(a)            each Company has performed all of its material obligations under,
has obtained all necessary approvals, permits, authorizations and other consents
required by, and is not in material violation of any Environmental Laws;
 
 
25

--------------------------------------------------------------------------------

 
 
(b)            no Company has received any notice, citation, summons, directive,
order or other communication, written or oral from, and no Company has any
actual knowledge of the filing or giving of any such notice, citation, summons,
directive, order or other communication by, any Governmental Authority or any
other Person concerning the presence, generation, treatment, storage,
transportation, transfer, disposal, release or other handling of any Hazardous
Materials within, on, from, related to, or affecting any Real Property;
 
(c)            no Real Property has ever been used by any Company, to the actual
knowledge of any Company, by any prior owner, lessee or operator, to generate,
treat, store, transport, transfer, dispose of, release or otherwise handle any
Hazardous Material in violation of any Environmental Law; and
 
(d)            there are, to the Companies’ actual knowledge, no Hazardous
Materials within, on or under any Real Property owned or occupied by any Company
in violation of any Environmental Law.
 
Section 4.37.          Customers and Suppliers. Since January 1, 2011, except as
set forth in Schedule 4.37, no Company has received any notice from any material
customer or supplier of such customer’s or supplier’s intent to terminate its
relationship with such Company or to materially reduce the amount of products or
services that it purchases from, or supplies to (as the case may be) such
Company, and no Company has any reasonable basis to believe that any such
customer or supplier intends to terminate such relationship.
 
Section 4.38.          Other Document Representations. Each of the
representations and warranties set forth in the documents evidencing the Senior
Debt, together with all related definitions and schedules thereto, are
incorporated herein by reference mutatis mutandis such that the Investor has the
full benefit of each such representation and warranty and that such
representations and warranties are true and correct in all material respects,
except as (i) waived by Senior Lender, or (ii) disclosed by reference to any of
the Schedules hereto.
 
Section 4.39.          Statements and Other Documents Not Misleading. No
provision of this Agreement (including the schedules and exhibits hereto), or of
any other Loan Document, when taken together with all related or similar
provisions, contains or will contain any untrue statement of a material fact or
omits or will omit to state a material fact required to be stated in order to
make the statement, in light of the circumstances in which it is made, not
misleading.
 
Section 4.40.          Permitted Foreign Subsidiaries. (i) the only direct and
indirect Foreign Subsidiaries of the Companies as of the Closing Date consist of
(1) MauritiusCo, (2) Emtec India, (3) Covelix India and (4) Canadian Senior
Borrower; (ii) MauritiusCo does not and will not conduct any business other than
the business of acting as an intermediate foreign holding company owning all of
the Capital Stock and other equity interest of Emtec India and certain other
Permitted Foreign Subsidiaries of Borrower that may hereafter be created, formed
or acquired by Borrower in accordance with the terms of this Agreement) and
MauritiusCo does not and will not have any significant or material assets other
than the Capital Stock of such Permitted Foreign Subsidiaries, (iii) the current
and issued and outstanding Capital Stock in MauritiusCo as of the Closing Date
consists of 567,398 shares of common stock issued to Emtec Global, (iv) Emtec
India does not and will not conduct any business other than the business of
providing back office support, IT products, services and consulting to Emtec
Global and the other Company entities and their direct and indirect Subsidiaries
and also directly to third party clients, (v) the current and issued and
outstanding Capital Stock in Emtec India as of the Closing Date consists of
112,956 shares of common stock issued to MauritiusCo and one (1) share issued to
Emtec Global, (vi) the current and issued and outstanding Capital Stock in
Covelix India as of the Closing Date consists of 9,999 shares of common stock
issued to Covelix and one (1) share of common stock issued to Emtec Global.
 
 
26

--------------------------------------------------------------------------------

 
 
Section 4.41.          Permitted Canadian Subsidiaries. (i) the only direct or
indirect Canadian Subsidiary of any Company as of the Closing Date is the
Canadian Senior Borrower, (ii) Canadian Senior Borrower is involved in and
conducts businesses substantially similar to those conducted by the Companies,
and (iii) the current and issued and outstanding Capital Stock of Canadian
Senior Borrower as of the Closing Date consists of 1,000 common shares issued to
Emtec Infrastructure Services Corporation, a Company and Delaware corporation.
 
Section 4.42.          Emtec SEC Documents.
 
(a)            Emtec has filed with or furnished to the Securities and Exchange
Commission (“SEC”) all forms, reports, statements, certifications and other
documents required to be filed by it with the SEC since September 1, 2008
(collectively, and in each case including all exhibits and schedules thereto and
documents incorporated by reference therein, the “Emtec SEC Documents”).  As of
their respective effective dates (in the case of Emtec SEC Documents that are
registration statements filed pursuant to the requirements of the Securities
Act) and as of their respective SEC filing dates (in the case of all other Emtec
SEC Documents), Emtec SEC Documents complied in all material respects with the
requirements of the Securities Act, the Securities Exchange Act of 1934, as
amended, (the “Exchange Act”) and the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”), as the case may be, and the rules and regulations of the
SEC thereunder applicable to such Emtec SEC Documents, and none of Emtec SEC
Documents as of such respective dates (or, if amended prior to the date of this
Agreement, the date of the filing of such amendment, with respect to the
disclosures that are amended) contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading, except to the extent corrected in a subsequently
filed Emtec SEC Document. As of the date of this Agreement, no Subsidiary of
Emtec is subject to the reporting requirements of Section 13(a) or 15(d) under
the Exchange Act.
 
(b)            Each of the audited consolidated financial statements and
unaudited consolidated financial statements of Emtec included in the Emtec SEC
Documents (including the related notes and schedules), as of their respective
effective dates (in the case of the Emtec SEC Documents that are registration
statements filed pursuant to the requirements of the Securities Act) and as of
their respective SEC filing dates (in the case of all other Emtec SEC
Documents), complied as to form in all material respects with all applicable
accounting requirements and with the published rules and regulations of the SEC
with respect thereto (except, in the case of unaudited statements, as permitted
by Quarterly Report Form 10-Q of the SEC), were prepared in accordance with GAAP
and applicable accounting requirements and published rules and regulations of
the SEC consistently applied during the periods involved (except (i) with
respect to financial statements included in Emtec SEC Documents filed as of the
date of this Agreement, as may be indicated in the notes thereto, or (ii) as
permitted by the rules and regulations of the SEC, including Regulation S-X),
and fairly present in all material respects the consolidated financial position
of Emtec and its consolidated Subsidiaries as of the dates thereof and the
consolidated statements of operations, changes in stockholders’ equity and cash
flows of such companies as of the dates and for the periods shown therein.  As
of the date of this Agreement, there are no outstanding or unresolved comments
in comment letters received from the SEC or its staff.  To Emtec’s knowledge, as
of the Closing Date, none of the Emtec SEC Documents filed on or prior to the
date hereof is the subject of ongoing review or investigation.
 
 
27

--------------------------------------------------------------------------------

 
 
(c)            There are no unconsolidated Subsidiaries of Emtec or any
off-balance sheet arrangements of any type (including any off-balance sheet
arrangement required to be disclosed pursuant to Item 303(a)(4) of Regulation
S-K promulgated under the Securities Act) that have not been so described in
Emtec SEC Documents nor any obligations to enter into any such arrangements.
 
(d)            Since September 1, 2008, subject to any applicable grace periods,
Emtec and each of its officers and directors have been and are in compliance in
all material respects with the applicable provisions of the Sarbanes-Oxley Act
(as amended and including the rules and regulations promulgated
thereunder).  Each of the principal executive officer of Emtec and the principal
financial officer of Emtec (or each former principal executive officer of Emtec
and each former principal financial officer of Emtec, as applicable) has made
all certifications required by Rule 13a-14 or 15d-14 under the Exchange Act and
Sections 302 and 906 of the Sarbanes-Oxley Act, in each case, with respect to
the Emtec SEC Documents, and the statements contained in such certifications
were true and complete on the date such certifications were made.  For purposes
of this Agreement, “principal executive officer” and “principal financial
officer” shall have the meanings given to such terms in the Sarbanes-Oxley Act.
 
(e)            Emtec has established and maintains disclosure controls and
procedures (as defined in Rule 13a-15(e) and 15d-15(e) of the Exchange Act) as
required under Rule 13a-15(a) and 15d-15(a) of the Exchange Act that are
reasonably designed to ensure that material information relating to Emtec,
including its Subsidiaries, required to be included in reports filed under the
Exchange Act is made known to the chief executive officer and chief financial
officer of Emtec by others within those entities to allow timely decisions
regarding required disclosure as required under the Exchange Act and is
recorded, processed, summarized and reported within the time periods specified
by the SEC’s rules and forms.  Emtec has evaluated the effectiveness of Emtec’s
disclosure controls and procedures and, to the extent required by applicable
Law, presented in any applicable Emtec SEC Document on Form 10-K or Form 10-Q,
or any amendment thereto, its conclusions about the effectiveness of the
disclosure controls and procedures as of the end of the period covered by such
report or amendment based on such evaluation.
 
(f)             Emtec’s system of internal controls over financial reporting (as
defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act) is reasonably
sufficient in all material respects to provide reasonable assurance (A) that
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP, (B) that receipts and expenditures are
executed in accordance with the authorization of management, and (C) that any
unauthorized use, acquisition or disposition of Emtec’s assets that would
materially affect Emtec’s financial statements would be detected or prevented in
a timely manner.
 
 
28

--------------------------------------------------------------------------------

 
 
(g)            Since September 1, 2008, (i) neither Emtec nor any Subsidiary or
Emtec, nor, to Emtec’s knowledge, any director or executive officer of Emtec or
any Subsidiary of Emtec has received any material complaint, allegation,
assertion or claim, in writing that Emtec or any Subsidiary or Emtec has engaged
in improper, illegal or fraudulent accounting or auditing practices and (ii) to
Emtec’s knowledge, no attorney representing Emtec or any Subsidiary of Emtec,
whether or not employed by Emtec or any Subsidiary of Emtec, has reported
evidence of a material violation of securities laws, breach of fiduciary duty or
similar violation by Emtec or any Subsidiary of Emtec or any of their respective
officers, directors, employees or agents to the board of directors of Emtec or
any committee thereof or to any director or officer of Emtec.
 
Section 4.43.          Gnuco Acquisition. To the Companies’ knowledge, the
representations and warranties of Gnuco and its members contained in the Gnuco
Acquisition Agreement are true and correct as of the date they were made.  
 
Section 4.44.          No Stock Exchange. Emtec’s common stock has not been
listed on a stock exchange since September 1, 2008; provided, that neither the
Over-the-Counter Bulletin Board nor the “Pink Sheets” shall be considered a
stock exchange.
 
ARTICLE 5
Representations and Warranties of the Investor
 
The Investor represents and warrants to the Companies as follows:
 
Section 5.1.            Authorization of this Agreement. The Investor has all
necessary power to enter into this Agreement.  The execution, delivery and
performance by the Investor of this Agreement has been duly authorized by all
requisite action by the Investor; and this Agreement, has been duly executed and
delivered by the Investor and constitutes the legal, valid and binding
obligation of the Investor, enforceable in accordance with its respective terms,
subject, as to enforcement, to bankruptcy, insolvency, reorganization and other
laws of general applicability relating to or affecting creditors rights and to
general equity principles.
 
Section 5.2.            Non-Contravention. The execution, delivery and
performance of this Agreement will not violate any provision of applicable Law,
or any provision of any indenture, agreement or other instrument to which the
Investor or any of its properties or assets is bound, or conflict with, result
in a breach of or constitute (with due notice or lapse of time or both) a
default under any such indenture, agreement or other instrument, or result in
the creation or imposition of any lien, charge or encumbrance of any nature
whatsoever upon any of the properties or assets of the Investor.
 
Section 5.3.            Valid and Binding. This Agreement has been duly executed
and delivered by the Investor and constitutes the legal, valid and binding
obligation of the Investor, enforceable in accordance with its terms, subject,
as to enforcement, to bankruptcy, insolvency, reorganization and other laws of
general applicability relating to or affecting creditors rights and to general
equity principles.
 
 
29

--------------------------------------------------------------------------------

 
 
Section 5.4.            No Conflict of Interest. The Investor has not loaned
(and will not loan during the term hereof) any money to and has not made (and
will not make during the term hereof) any investment in any Person that competes
with the Companies in the Business, and to the knowledge of the Investor, the
exercise by Investor of its rights set forth in this Agreement, including but
not limited to those rights set forth in Sections 8.1 through and including 8.6,
do not create and will not create any conflict of interest.
 
Section 5.5.            Investment Representations. The Investor is an
“Accredited Investor” as defined in Rule 501 of Regulation D under the
Securities Act.  The Investor has such knowledge and experience in financial and
business matters, and with respect to transactions of the kind and scope
contemplated by this Agreement, that the Investor is capable of evaluating the
merits and risks of an investment in the Note and of making an informed
investment decision.
 
ARTICLE 6
Conditions Precedent to Closing
 
Section 6.1.            Conditions Precedent to Closing. The obligations of the
Investor to provide the Subordinated Loan and to consummate the transactions to
be consummated herein are subject to the following conditions precedent:
 
(a)            Agreement. The Companies shall deliver this Agreement to the
Investor, duly executed by the Companies;
 
(b)           Note.  The Companies shall deliver the Note to the Investor, duly
executed by the Companies;
 
(c)            Security Documents.  The Companies shall deliver the Security
Documents to the Investor, duly executed by the Companies;
 
(d)           Warrant.  Emtec shall deliver the Warrant to the Investor, duly
executed by Emtec;
 
(e)            Investor Rights Agreement.  Emtec shall deliver the Investor
Rights Agreement to the Investor, duly executed by Emtec;
 
(f)            Certificate of Emtec.  Emtec shall deliver to the Investor a
certificate, executed by the President or the Chief Executive Officer of Emtec,
dated the Closing Date, certifying to the fulfillment of the conditions
specified in this 0, and further certifying that there does not exist as of the
Closing Date a state of facts that would constitute a Default or Event of
Default under any of the terms, conditions or provisions of this Agreement, and
no Company is in default under any of the terms, conditions or provisions of its
certificate or articles of incorporation or certificate of formation, as
applicable, or its bylaws or limited liability company agreement, as applicable,
or in default in any material respect under the terms, conditions or provisions
of any: (i) indenture, mortgage, deed of trust, lease, instrument or other
material contract or agreement or (ii) court order, judgment, arbitration award,
or decree, to which it is a party or by which it is bound or, which state of
facts would, with notice or lapse of time, or both, constitute such default;
 
 
30

--------------------------------------------------------------------------------

 
 
(g)            Secretary Certificates.  Each Company shall deliver to Investor a
certificate of the secretary of such Company attaching:
 
(A)           copies of such Company’s certificate or articles of incorporation
or certificate of formation, as applicable (certified by the secretary of state
of its state of formation), and its bylaws or limited liability company
agreement, certified by the secretary of such Company as being in full force in
such form as of the Closing Date;
 
(B)           copies of resolutions adopted by the board of directors (or other
applicable body) of such Company authorizing and approving this Agreement, the
issuance of the Note, and the consummation of all other transactions
contemplated hereby;
 
(C)           a good standing certificate for such Company from its state of
formation, and from each jurisdiction where the Company is required to be
qualified, except where the failure to be so qualified would not reasonably be
likely to result in a Material Adverse Effect, dated within a recent date prior
to the Closing Date and satisfactory to the Investor’s counsel; and
 
(D)           certificates of incumbency certifying the names, titles and
signatures of the Company’s officers executing the Loan Documents;
 
(h)            Opinion Letter(s).  The Companies shall deliver to Investor
opinion letter(s) from legal counsel to the Companies, addressed to the Investor
dated the Closing Date, in form and substance reasonably satisfactory to the
Investor;
 
(i)             SBA Documentation.  The Companies shall deliver to Investor the
fully executed documents required by the SBA to be executed by each Company in
connection with the Subordinated Loan as set forth in 0;
 
(j)             ACH Debit Authorization.  The Companies shall deliver to
Investor completed ACH Debit Authorization in the form of Exhibit D hereto.
 
(k)            Insurance.  The Investor shall have received insurance
certificates and endorsements satisfying the requirements of Section 8.6(a)
below;
 
(l)             DLL Intercreditor Agreement.  The Companies, Investor, and
Senior Lender shall have executed and delivered an intercreditor agreement in
form and substance acceptable to the Investor in the Investor’s sole discretion
(the “DLL Intercreditor Agreement”).
 
(m)           Senior Loan Agreements.  The Senior Loan Agreement and Canadian
Facility are in form and substance acceptable to Investor, are valid and
existing, and all rights of the Companies and Canadian Senior Borrower,
including the right to draw advances, are available thereunder.  The Investor
shall have received a fully executed copy of the documents evidencing the Senior
Debt through the date hereof, together with the Senior Lender’s consent to the
Companies’ entering into the Subordinated Loan, in form and substance acceptable
to Investor.
 
 
31

--------------------------------------------------------------------------------

 
 
(n)            Subordinated Seller Notes Subordination Agreements.  The
applicable Companies, Investor, and the lenders under each Subordinated Seller
Note shall have executed and delivered a subordination agreement in form and
substance acceptable to the Investor in the Investor’s sole discretion.  The
Companies shall have delivered to Investor executed copies of each Subordinated
Seller Note.
 
(o)            Collateral Assignment of Undertakings.  The Companies shall
deliver to Investor a Collateral Assignment of Undertakings with respect to the
Gnuco Acquisition Agreement (the “Gnuco Collateral Assignment  of
Undertakings”), in form and substance acceptable to Investor.
 
(p)            Projections.  The Companies shall deliver to Investor monthly
financial projections for Emtec and its consolidated Subsidiaries' fiscal year
ending August 31, 2011 (including profit and loss statement,  statement of cash
flows, balance sheet and Excess Availability (as defined in the Senior Loan
Agreement)) and (ii) quarterly financial projections for Emtec and its
consolidated Subsidiaries' fiscal years ending August 31, 2012 and 2013
(including profit and loss statement, statement of cash flows, balance sheet and
Excess Availability).
 
(q)            Capital Structure; Maximum Total Funded Senior Debt.  (i) the
capital structure of the Companies shall be satisfactory to the Investor, and
(ii) the Total Funded Senior Debt (including amounts outstanding under the
Subordinated Loan) of Emtec and its consolidated Subsidiaries shall not exceed
3.0 times Pro Forma Adjusted EBITDA of Emtec and its consolidated Subsidiaries
for the most recently ended twelve month period on a proforma basis.
 
(r)             Financial Statements.  The Companies shall deliver:  (i) the
Financial Statements to the Investor, which shall be in form and substance
satisfactory to the Investor; and (ii) calculations showing that on the Closing
Date, on a pro forma basis, Pro Forma Adjusted EBITDA for the most recently
ended twelve month period for Emtec and its consolidated Subsidiaries was at
least Eight Million Five Hundred Thousand Dollars ($8,500,000).
 
(s)            Flow of Funds.  The Companies shall deliver to Investor a flow of
funds for the Closing Date, including all legal, accounting and other soft costs
payable by the Companies in connection with the closing, which funds  are to be
approved by and reasonably satisfactory to Investor;
 
(t)            Employment Agreements.  The Companies shall deliver copies of all
employment agreements with Key Management to Investor, and such agreements shall
be reasonably satisfactory to Investor;
 
(u)            Gnuco Acquisition Documents:  (i) The Companies shall provide
Investor with copies of the material executed Gnuco Acquisition Documents; and
(ii) all conditions precedent set forth in the Gnuco Acquisition Agreement have
been:  (A) satisfied, or (B) waived, with the consent of the Investor in its
commercially reasonable discretion.
 
(v)            Payoff of Existing Indebtedness; Lien Releases.  The Companies
shall provide Investor with evidence of payoff of Indebtedness and release of
any existing Liens requested by the Investor, in a form satisfactory to the
Investor;
 
 
32

--------------------------------------------------------------------------------

 
 
(w)           Payment of Amounts Due.  The Companies shall pay all fees,
expenses and other obligations of each Company which are then due to Investor in
accordance with this Agreement;
 
(x)            Corporate and Limited Liability Company Proceedings; Consents;
Etc.  All proceedings (corporate or otherwise) to be taken and all waivers and
consents to be obtained in connection with the transactions contemplated by this
Agreement have been taken or obtained and this Agreement and all documents
incident hereto shall be satisfactory in form and substance to Investor and its
counsel, each of whom shall have received all such originals or certified or
other copies of such documents as it may reasonably request;
 
(y)            Compliance with Securities Laws.  The offering and sale of the
Note to the Investor shall have complied with all applicable requirements of
federal and state securities laws;
 
(z)            Due Diligence.  The Investor shall have completed its due
diligence review of the Companies in all respects satisfactory to the Investor,
including without limitation all regulatory agreements with public or private
licensing entities necessary for the operation and growth of the Business;
 
(aa)          Approval by NewSpring SBIC Mezzanine.  NewSpring SBIC Mezzanine
Capital II, L.P.’s investment committee shall have approved this Agreement and
all of the transactions contemplated hereby and authorized NewSpring SBIC
Mezzanine Capital II, L.P. to become the Investor hereunder;
 
(bb)         No Adverse U.S. Legislation, Action or Decision, Etc.  No
legislation shall have been enacted by Congress, no other formal action shall
have been taken by any Governmental Authority, whether by order, regulation,
rule, ruling or otherwise, and no action shall exist and no decision shall have
been rendered by any court of competent jurisdiction, which could materially and
adversely affect the Note being purchased by the Investor hereunder;
 
(cc)          No Material Adverse Change.  Prior to funding, there shall have
occurred no event or circumstance that has had or could reasonably be expected
to have a Material Adverse Effect;
 
(dd)         Absence of Litigation.  There shall be no pending, or to the
knowledge of the Companies, threatened, suits, legal or administrative
proceedings, inquiries, claims or governmental investigations against or with
respect to any Company, or any of their respective managers, officers,
properties or assets, which if adversely determined would reasonably be expected
to have a Material Adverse Effect; and
 
(ee)          Other Document or Action.  The Companies shall deliver such other
documents or perform such other actions relating to the transactions set forth
in this Agreement as the Investor may reasonably request.
 
 
33

--------------------------------------------------------------------------------

 
 
ARTICLE 7
Survival of Representations, Warranties and Agreements;
Indemnification; Fees and Expenses
 
Section 7.1.            Survival of Representations, Warranties and Agreements.
All representations and warranties contained herein shall survive the Closing
Date and shall continue in full force and effect so long as any Indebtedness
hereunder or Company Liabilities are outstanding or unperformed or this
Agreement otherwise remains in effect.  All statements contained in a
certificate or other instrument delivered by any Company pursuant to this
Agreement in connection with the transactions contemplated by this Agreement
shall constitute representations and warranties by the Companies under this
Agreement.  All agreements contained herein shall survive indefinitely until, by
their respective terms, they are no longer operative.
 
Section 7.2.            Indemnification.
 
7.2.1.        The Companies, without limitation as to time, will defend and
indemnify the Investor and its officers, directors, partners, managers,
employees, attorneys and agents (each, an “Indemnified Party”) against, and hold
each Indemnified Party harmless from, all losses, claims, damages, liabilities,
costs (including the reasonable costs of preparation and reasonable attorneys’
fees and expenses) (collectively, the “Losses”) incurred by an Indemnified Party
as a result of, or arising out of, or relating to (A) any misrepresentation or
breach of any representation or warranty made by any Company herein, (B) any
breach of any covenants, agreement or Company Liabilities of any Company
contained in any of the Loan Documents or (C) any investigation or proceeding
against any Company or any Indemnified Party and arising out of or in connection
with this Agreement or any of the Loan Documents, whether or not the
transactions contemplated by this Agreement are consummated, which investigation
or proceeding requires the participation of, or is commenced or filed against,
any Indemnified Party because of this Agreement, any other Loan Document such
other documents and the transactions contemplated hereby or thereby, other than
any Losses resulting from action or omission on the part of such Indemnified
Party which is finally determined in such proceeding to be a result of such
party’s gross negligence or willful misconduct.  Each Company agrees, on a joint
and several basis, to reimburse each Indemnified Party promptly for all such
Losses as they are incurred by such Indemnified Party in connection with the
investigation of, preparation for or defense of any pending or threatened claim
or any action or proceeding arising therefrom.  The obligations of the Companies
under this paragraph will survive any Transfer of the Note and the termination
of this Agreement.
 
7.2.2.        If any action, proceeding or investigation is commenced, as to
which any Indemnified Party proposes to demand such indemnification, it shall
notify the Companies with reasonable promptness; provided, however, that any
failure by such Indemnified Party to notify the Companies shall not relieve the
Companies from their obligations hereunder except to the extent the Companies
are prejudiced thereby.
 
Section 7.3.      Fees and Expenses.
 
7.3.1.       On the Closing Date, the Companies shall pay: (i) a closing fee to
the Lender of One hundred Seventy-Five Thousand Dollars ($175,000) and (ii) all
reasonable professional fees and reasonable out-of-pocket costs and expenses
incurred by the Lender in connection with the Subordinated Loan, including,
without limitation, all unpaid fees and disbursements for work done for the
Lender and by its attorneys and legal staff in an amount not to exceed One
Hundred Thousand Dollars ($100,000).  All amounts described in this section
shall be due and payable in full by the Companies on the Closing Date.
 
 
34

--------------------------------------------------------------------------------

 
 
7.3.2.       The Company shall pay, as and when due, all of the following fees
and expenses:  (i) the fees and expenses of its own counsel; (ii) any
registration or qualification costs required in connection with the issuance of
the Note or otherwise required pursuant to the terms of this Agreement; (iii)
any recordation, transfer, documentary or other taxes or costs of, or incidental
to, any recording or filing of any of the Security Documents (including any
financing statements) concerning the Collateral; (iv) the fees and expenses
incurred in connection with any amendment, modification or waiver to this
Agreement, the other Loan Documents and any other documents prepared in
connection herewith or therewith; and (v) any income, excise, franchise or other
taxes incident to the transactions described herein.
 
ARTICLE 8
Affirmative Covenants
 
The Companies covenant and agree with the Investor that until payment in full of
the Company Liabilities:
 
Section 8.1.            Rights in Respect of Board.  
 
(a)            Subject to reasonable, as determined in the reasonable discretion
of the Board, confidentiality and conflict of interest requirements, including,
without limitation, to the extent the presence of the Investor or the sharing of
the information described below would waive any applicable legal privilege or to
the extent such meetings, proceedings or information relate to transactions
between the Company and the Investor or otherwise involves a conflict of
interest, from the Closing Date through the date until the Company Liabilities
have been irrevocably paid in full and discharged:
 
(A)          The Investor shall be entitled to have up to two representative
attend every meeting of the Board as observers, and
 
(B)           Emtec shall provide the Investor representative with copies of all
“board packages” and other materials provided to the Board in their capacities
as members of the Board.
 
(b)           All reasonable out-of-pocket expenses of the Investor’s
representatives shall be paid by the Companies.
 
Section 8.2.            Financial Statements, Reports, Etc. From and after the
date hereof until all Company Liabilities have been irrevocably paid in full and
discharged, the Companies shall deliver to the Investor:
 
(a)            Monthly Financial Statements.  Within thirty (30) days after the
last day of each month (except that the following deliveries will be made within
forty-five (45) days after the last day of the last day of each of June and
July, 2011), (i) financial statements of Emtec and its consolidated
Subsidiaries, including a balance sheet and a statement of income as of the last
date of each such month, a cumulative statement of income from the first day of
the current fiscal year to the last day of such month (each of the above with
comparison to the operating budget and the comparable period from the prior
year), and a cumulative cash flow analysis from the first day of the current
fiscal year to the last day of such month, and (ii) as soon as available, but in
any event simultaneously with delivery to the holder of Senior Debt, copies of
all monthly and all other information furnished to such holder of Senior Debt,
including, without limitation, all borrowing base calculations pursuant to the
terms of the agreements evidencing the Senior Debt.
 
 
35

--------------------------------------------------------------------------------

 
 
(b)           Quarterly Financial Statements.  Within forty-five (45) days after
the end of each fiscal quarter (other than the last fiscal quarter of each
fiscal year), the quarterly management prepared financial statements of Emtec
and its consolidated Subsidiaries, including a balance sheet, statement of
income and a statement of cash flows, which shall present fairly the financial
condition of Emtec and its consolidated Subsidiaries as of the close of such
fiscal quarter and the results of their operations, during such quarter, in
accordance with GAAP (without notes and subject to year end adjustments).
 
(c)           Annual Financial Statements.  Within one hundred twenty (120) days
after the end of each fiscal year of Emtec, audited financial statements of
Emtec and its consolidated Subsidiaries for such fiscal year.
 
(d)           Budget.  No later than sixty (60) days after the beginning of each
fiscal year of Emtec and its consolidated Subsidiaries, an operating budget for
such fiscal year for Emtec and its consolidated Subsidiaries and to include the
following:  a projected income statement, statement of cash flows and balance
sheet, with assumptions related to the budget, accompanied by a certificate from
the Chief Executive Officer, Chief Financial Officer, Executive Officer or
President of Emtec to the effect that, to such officer’s knowledge, such
projections are good faith estimates (utilizing assumptions reasonably believed
to be reasonable at the time made) of the financial condition and operations of
Emtec and its consolidated Subsidiaries for the periods represented therein.
 
(e)           No Default/Compliance Certificate.  On a quarterly and annual
basis, simultaneously with delivery of the financial statements described in 00
and Section 8.2(c) hereof, a No Default/Compliance Certificate of the Chief
Executive Officer, Chief Financial Officer, Executive Officer or President of
Emtec certifying to the matters set forth therein.
 
8.2.2.        Notices.
 
(a)            Promptly upon any such occurrence, the Companies shall deliver a
written notice to Investor of any default or any event which, upon a lapse of
time or notice or both, would constitute a default under:  (i) the Senior Debt
or (ii) any Subordinated Seller Loan.
 
(b)            The Companies shall notify the Investor of any suits, actions,
claims, investigations or adversarial proceedings in excess of One Hundred
Thousand Dollars ($100,000) filed against any Company or any Subsidiary thereof
by delivering to the Investor, within ten (10) Business days of receipt thereof,
a copy of the complaint or other such pleadings or filings served on or by such
Company or Subsidiary.  As to any suit or other proceedings in excess of One
Hundred Thousand Dollars ($100,000) to which any Company and/or its Subsidiaries
is not a party but which could substantially affect the Collateral or the
operation of the Business, such Company shall notify the Investor by delivering
to the Investor a copy of all pleadings or filings obtained by such Company or
its Subsidiary in regard to such litigation, or if no pleadings or filings are
obtained, a letter setting out the facts known about the matter within ten (10)
Business days of receipt thereof or knowledge of such suit.  Each Company agrees
to notify the Investor as soon as practicable after such Company or any of its
Subsidiaries becomes aware of any Hazardous Material or other environmental
problem with respect to the Real Property, which causes, or any lien, action or
notice resulting from the violation of any applicable Environmental Law on or
connected to the Real Property.
 
 
36

--------------------------------------------------------------------------------

 
 
(c)            Each Company shall give the Investor notice of the occurrence of
any default declared or waived and of which such Company has knowledge with
respect to (a) the Senior Debt, any Material Contract or other material
obligation of any Company, provided that payment disputes would reasonably be
expected to have a Material Adverse Effect, or (b) any judgment entered against
any Company in an amount in excess of One Hundred Thousand Dollars ($100,000),
by delivering an accurate and complete copy thereof to the Investor within ten
(10) Business days of receipt thereof by such Company.
 
(d)            Each Company shall promptly provide the Investor notice in
writing within ten business days of receipt by such Company of any notice from
the PBGC or any other party that such Company or any of their ERISA Affiliates
have or could have any liability with respect to a defined benefit pension plan;
 
(e)            Other Notices. Within ten (10) Business Days after a written
request therefor, the Companies shall deliver to Investor such other information
as to the business, affairs, financial condition or information evidencing
compliance with the requirements of the Loan Documents, and such other data and
information routinely available to any Company, as the Investor may reasonably
request from time to time to enable the Investor to comply with applicable Law
and governmental filings.
 
Section 8.3.            Information Requests. From and after the date hereof
until all of the Company Liabilities have been paid in full, the Companies shall
furnish from time to time to the Investor all information the Investor may
reasonably request to enable the Investor to prepare and file any form required
of the Investor by the SEC, the SBA, or any other Governmental Authority, upon
not less than ten (10) Business Days written notice.
 
Section 8.4.            Access.  From and after the date hereof until all of the
Company Liabilities have been paid in full: (a) the Companies shall afford to
the Investor and its representatives (including an SBA representative) free and
full access, upon reasonable notice and during regular business hours, to all
the books, records, properties and offices of Emtec and its Subsidiaries and the
right to make excerpts therefrom and copies and transcripts thereof, to discuss
the affairs, finances and accounts of Emtec and its Subsidiaries with the
officers of Emtec and its Subsidiaries and to conduct any audit or similar
examination of any other documents deemed to be reasonably necessary or
appropriate by the Investor, which shall be conducted by an independent audit
firm selected by the Investor and shall be at the Investor’s expense; (b) the
Companies shall allow the Investor or its agents, upon reasonable notice to
Emtec, to interview Emtec and its Subsidiaries’ outside accounting firm and
shall instruct them to cooperate with the Investor in connection with such
interview.  Nothing in this 0 shall in any way be deemed to limit the Investor,
its representative and the SBA’s ability to inspect any such information to the
extent that it is required to make the Subordinated Loan compliant with all
requirements of investment by a Small Business Investment Company in a “small
business concern” as defined in the SBA Act, and the rules and regulations of
the SBA issued or promulgated thereunder and to the extent that this 0 conflicts
with such requirements of investment, the requirements of investment by a Small
Business Investment Company in a “small business concern” as defined in the SBA
Act, and the rules and regulations of the SBA issued or promulgated thereunder
shall control.
 
 
37

--------------------------------------------------------------------------------

 
 
Section 8.5.            Books and Records. Emtec and its Subsidiaries shall keep
proper books of record and account in which full, true and correct entries in
all material respects shall be made of all dealings or transactions in relation
to its business and activities and maintain accounts and reserves in accordance
with GAAP, for all taxes (including income taxes) (prepared in the Ordinary
Course of Business), all depreciation, depletion, obsolescence and amortization
of its properties, all contingencies, and all other reserves.
 
Section 8.6.            Insurance.  Each Company shall:
 
(a)            Maintain with responsible insurance companies such insurance on
its properties against such risks, including public liability, property damage
and worker’s compensation insurance as are usually insured against by persons
engaged in the Companies’ Business in the same location in at least such amounts
as such insurance is usually carried by persons engaged in the same or similar
business as the Companies in such state or states or country or countries as the
Companies’ Business may be conducted.  Such policies owned by the Companies
contain additional insured and loss payable provisions in favor of the
Investor.  Insurance proceeds shall be applied as set forth in Section 8 of the
Security Agreement.
 
(b)            File with the Investor upon the request of the Investor a
detailed list of the insurance then in effect, stating, as applicable, the names
of the insurance companies, the amounts of the insurance, dates of expiration
thereof and the properties and risks covered thereby.
 
Section 8.7.            Use of Proceeds. The Companies shall use the net
proceeds of the Subordinated Loan as set forth in 0.
 
Section 8.8.            Payments and Obligations to the Investor. The Companies
shall make all payments of principal, interest and other charges as and when due
under the Note, shall timely make all payments of any other monetary liabilities
and obligations, and shall perform and comply in all respects with all
applicable terms, conditions and covenants of this Agreement and the other Loan
Documents.
 
Section 8.9.            Other Debts; Taxes. The Companies shall promptly make
all payments of principal and interest as and when due under the Senior Debt and
any other debt obligations of the Companies and their Subsidiaries; provided,
however, that this covenant shall not be construed as permitting the making of
any payments on account of any other debt obligations of the Companies or their
Subsidiaries that are not otherwise permitted by the terms and conditions of
this Agreement.  Each Company will pay and discharge all taxes, assessments and
governmental charges or levies imposed upon it or upon any of its income or
profits, or upon any properties belonging to it or its Subsidiaries, prior to
the date on which penalties attach thereto, and all lawful claims which, if
unpaid, might become a lien or charge upon any of its properties, or cause a
failure or forfeiture of title thereto; provided, however, that no Company shall
be required to pay any such tax, assessment, charge, levy, claim or debt
obligation that is being contested in good faith and by proper proceedings
timely instituted and diligently conducted if such Company or its Subsidiaries
has maintained adequate reserves with respect thereto in accordance with GAAP.
 
 
38

--------------------------------------------------------------------------------

 
 
Section 8.10.          Maintain Existence, Licenses.
 
(a)            Each Company and its Subsidiaries shall take or cause to be taken
all steps and perform or cause to be performed all actions necessary or
appropriate to preserve and keep in full force and effect its existence as a
corporation or limited liability company (or other entity) in good standing and
its right to conduct its Business in a prudent and lawful manner in all
jurisdictions in which it then conducts business, and
 
(b)            Each Company and its Subsidiaries shall maintain in full force
and effect all Licenses necessary or appropriate to operate its Business in
compliance with all applicable Laws in all material respects.
 
Section 8.11.          Intellectual Property.  If any Company files with the
United States Patent and Trademark Office or United States Copyright Office any
applications for the registration or issuance of any Intellectual Property,
Company shall notify the Investor promptly in writing of any such action, and,
upon the request of the Investor, such Company shall execute and file promptly
such collateral security agreements and related documents reasonably requested
by Investor, and otherwise cooperate with the Investor, to provide the Investor
a valid and perfected security interest in and to such Intellectual Property,
subject to the rights of the secured parties relating to the Senior Debt.
 
Section 8.12.          Key Man Insurance.As soon as commercially practicable
after the Closing Date (but no later than sixty (60) days after the Closing
Date) and so long as each such Person is employed by Emtec or is a shareholder
of Emtec, Emtec shall be the beneficiary of life insurance policies on the life
of Dinesh R. Desai in the amount of Five Million Dollars ($5,000,000), excluding
any similar insurance required pursuant to the terms of the Senior Debt.  Emtec
shall execute and deliver all such notices, assignments or other documents as
may be necessary or appropriate to assign the proceeds of such insurance to the
Investor.  Any payment of the proceeds of such insurance to Investor shall be
applied against the outstanding Company Liabilities, first to any unpaid fees
and costs, then to accrued and unpaid interest, then to principal.
 
Section 8.13.          Compliance With Laws; Perform Obligations.Emtec and each
of its Subsidiaries shall comply in all material respects with all applicable
Laws, rules, regulations, and orders.  Each Company shall perform all of its
material obligations, if any, under each agreement relating to the Senior Debt,
any Material Contract or other material obligation of any Company to do, or
cause to be done, all things necessary in order to keep each such agreement in
full force and effect if the failure to do so could reasonably be expected to
have a Material Adverse Effect.
 
 
39

--------------------------------------------------------------------------------

 
 
Section 8.14.          Financial Ratios and Covenants.
 
(a)            Total Funded Senior Debt to Pro Forma Adjusted EBITDA
Ratio.  Emtec and its consolidated Subsidiaries shall maintain, as of the last
Business Day of each fiscal quarter, a ratio of (i) Total Funded Senior Debt on
such date to (ii) Pro Forma Adjusted EBITDA on a trailing twelve (12) months
basis for such period, of not less than the level in the right hand column below
for each period set forth in the corresponding left hand column below:
 
Fiscal Quarter Ending On:
Ratio
 
November 30, 2011
4.0 to 1.0
February 28, 2012
3.5 to 1.0
May 31, 2012
3.5 to 1.0
August 31, 2012
4.0 to 1.0
November 30, 2012
4.0 to 1.0
February 28, 2013
3.5 to 1.0
May 31, 2013
3.5 to 1.0
August 31, 2013
3.5 to 1.0
November 30, 2013
4.0 to 1.0
February 28, 2014
3.5 to 1.0
May 31, 2014
3.5 to 1.0
August 31, 2014
3.5 to 1.0
November 30, 2014
4.0 to 1.0
February 28, 2015
3.5 to 1.0
May 31, 2015
3.5 to 1.0
August 31, 2015
3.5 to 1.0
November 30, 2015
4.0 to 1.0
February 28, 2016
3.5 to 1.0
May 31, 2016
3.5 to 1.0

 
; provided, that if the Companies sell the Federal Procurement Business, then
the ratio in the right hand column above shall be “3.5 to 1.0” for each listed
date.


(b)            Minimum Fixed Charge Coverage Ratio.  Emtec and its consolidated
Subsidiaries shall maintain, as of the last Business Day of each fiscal quarter
on a trailing twelve (12) months basis, a Fixed Charge Coverage Ratio of not
less than the level in the right hand column below for each period set forth in
the corresponding left hand column below:
 
 
40

--------------------------------------------------------------------------------

 
 
Fiscal Quarter Ending On:
Ratio
 
November 30, 2011
1.3 to 1.0
February 28, 2012
1.3 to 1.0
May 31, 2012
1.3 to 1.0
August 31, 2012
1.3 to 1.0
November 30, 2012
1.4 to 1.0
February 28, 2013
1.5 to 1.0
May 31, 2013
1.5 to 1.0
August 31, 2013 and each fiscal quarter thereafter
1.5 to 1.0



Section 8.15.          Subsidiaries. From and after the date hereof until all of
the Company Liabilities have been repaid in full, each Company shall cause all
of its Subsidiaries hereafter created that are not Foreign Subsidiaries to
execute documentation required by Investor for the purpose of (a) becoming a
borrower hereunder and under the Note, and (b) granting to the Investor a
security interest in the assets of such Subsidiary.
 
Section 8.16.          Compliance with Environmental Laws. Each Company shall
operate in material compliance with all Environmental Laws and not use any
property which it owns or occupies to generate, treat, store, transport,
transfer, dispose of, release or otherwise handle any Hazardous Material, except
in material compliance with all Environmental Laws.
 
Section 8.17.          Further Assurances; Post Closing Items. Each Company
shall promptly upon the reasonable request by the Investor, do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, pledge agreements, assignments, financing
statements and continuations thereof, termination statements, notices of
assignment, transfers, certificates, assurances and other instruments as the
Investor, may reasonably require from time to time in order to (a) to the
fullest extent permitted by applicable law and the terms of this Agreement and
the Security Documents, subject such Company’s properties, assets, rights or
interests to the Liens now or hereafter intended to be covered by any of the
Security Documents, (b) perfect and maintain the validity, effectiveness and
priority of any of the Security Documents and any of the Liens intended to be
created thereunder and (c) assure, convey, grant, assign, transfer, preserve,
protect and confirm more effectively unto the Investor the rights granted or now
or hereafter intended to be granted to the Investor under any Loan Document or
under any other instrument executed in connection with any Loan Document to
which such Company or any Subsidiaries thereof (that are not Foreign
Subsidiaries) formed or acquired after the Closing Date is or is to be a party.
 
ARTICLE 9
Negative Covenants
 
Until the Company Liabilities are repaid in full, each Company, for itself and
on behalf of each of its Subsidiaries covenants and agrees with the Investor not
to do any of the following without the prior written consent of the Investor
(which consent shall not unreasonably be withheld or delayed).
 
 
41

--------------------------------------------------------------------------------

 
 
Section 9.1.            Change of Capital Structure. No Company or any of its
Subsidiaries shall, directly or indirectly, take any of the following actions:
(a) authorize or issue any additional shares or units of Capital Stock of any
Company or any Subsidiary thereof, any equity or debt securities convertible or
exchangeable into shares of Capital Stock of any Company or any Subsidiary
thereof, or any options, warrants or other rights to acquire shares or units of
Capital Stock of any Company or any Subsidiary thereof; provided that: (i) the
limitations in this Section 9.1(a) shall not apply to Emtec and (ii) Emerging
Cloud is permitted to issue up to 20% of its Capital Stock to Sellers of Gnuco
and up to 10% of its Capital Stock to management; (b) the reclassification,
repurchase, retirement or redemption (or other direct or indirect acquisition)
of or the making of any sinking fund payments with respect to, any Capital
Stock, options, warrants, or convertible securities of any Company or any of
Subsidiary thereof, or set apart any sum for such purpose; provided that the
limitations in this Section 9.1(b) shall not apply to any wholly-owned direct or
indirect Subsidiary of Emtec; (c) the merger, consolidation or other combination
of any Company with one or more other Persons (other than with any other
Company); or (d) establish any Subsidiary of any Company or any Subsidiary
thereof (provided, that Gnuco may establish Emerging Cloud, subject to the terms
of Section 8.15 hereof).
 
Section 9.2.            Distributions. No Company or any Subsidiary thereof
shall make or cause to be made any distribution of cash, securities or other
property of such Company or Subsidiary to any of its shareholders or members,
whether such distribution would be characterized as a dividend or otherwise;
provided, that nothing herein shall prohibit:  (i) any Company or Subsidiary
thereof from making or causing to be made distributions in the form of
payments:  (A) to employees that are shareholders or members of a Company or a
Subsidiary thereof of wages, salary and bonuses in the ordinary course of
business; (B) in respect to “earnouts” and similar payment obligations that have
been earned in full as of such date and are not contingent; or (C) to a Company;
or (ii) Emerging Cloud from making payments to its members to the extent
necessary to enable the members of Emerging Cloud to pay their respective
federal, state and local income tax liability arising solely out of their
membership in Emerging Cloud (assuming for such purpose that such members are
taxed at the highest applicable combined federal and state income tax rate).
 
Section 9.3.            Dissipation of Assets. No Company or any Subsidiary
thereof shall in any manner convey or dispose of any equitable, beneficial or
legal interest in any such Company’s or Subsidiary’s material assets, except
for: (i) inventory sold and equipment disposed of in the Ordinary Course of
Business and (ii) other sales of assets not to exceed One Million Dollars
($1,000,000) in sale price in the aggregate in any fiscal year.
 
Section 9.4.            No Encumbrances. No Company or any Subsidiary thereof
shall permit to exist against any of its assets any Lien, except for the
Permitted Encumbrances.
 
Section 9.5.            Affiliate Transactions. No Company or any Subsidiary
thereof shall purchase or sell any property or services, or borrow or lend money
or property from or to, or co-invest in, any transaction with any officer,
director, member, employee or Affiliate of any such Company or Subsidiary except
on fair and reasonable terms substantially as favorable to such Company or
Subsidiary as would be obtainable by such Company or Subsidiary at the time in a
comparable arm’s length transaction with a Person other than the Persons listed
above.
 
 
42

--------------------------------------------------------------------------------

 
 
Section 9.6.            Change of Business, Future Business. No Company or any
Subsidiary thereof shall change the nature of its Business operations or expend
or invest any funds in any manner not reasonably related to its Business.
 
Section 9.7.            Additional Debts and Company Liabilities; Amendments. No
Company or any Subsidiary thereof shall incur any additional Indebtedness or
create or incur any Contingent Obligation other than:  (a) the Company
Liabilities; (b) trade payables or other short-term working capital debt
incurred in the Ordinary Course of Business; (c) the Senior Debt; (d)
Indebtedness under the Subordinated Seller Notes; (e) Indebtedness set forth on
Schedule 9.7 hereto; (f) leases in the Ordinary Course of Business or purchase
money obligations to finance Capital Expenditures permitted under the terms of 0
hereof; (g) intercompany debt guaranties permitted by Section 9.12 hereof and
(h) earn-out arrangements in connection with Permitted Acquisitions; and
provided that the Company may refinance Indebtedness permitted under clauses (e)
and (f), so long as the principal amount of such Indebtedness is not
increased.  No Company or Subsidiary thereof shall amend or modify the terms of
the Subordinated Seller Notes or the Senior Debt in any manner that would
reasonably be expected to have a Material Adverse Effect.
 
Section 9.8.            No Adverse Actions. No Company or any Subsidiary thereof
shall, through any reorganization, reclassification, consolidation, merger, sale
of assets, Act of Dissolution, issuance or Transfer of securities or any other
action, avoid or seek to avoid the observance or performance of any of the
terms, covenants and conditions of this Agreement or any of the other Loan
Documents, but shall at all times carry out in good faith all such terms.
 
Section 9.9.            Limits on Capital Expenditures. Emtec and its direct and
indirect Subsidiaries shall not make capital expenditures and/or contracts for
capital expenditures in excess of the amount set forth in Emtec and its
consolidated Subsidiaries’ annual plan or budget approved by the Board.
 
Section 9.10.          No Management Fees. No Company or any Subsidiary thereof
shall pay any management fees or similar payments to, or on behalf of, any
shareholder of any Company or any Subsidiary thereof unless paid to the parent
of such Company and eliminated in any intercompany elimination.  No Company nor
any Subsidiary thereof shall amend the terms of any agreement with any
shareholder or member of any Company or any Subsidiary thereof.
 
Section 9.11.          Acquisitions. Except for the transaction described in the
Gnuco Acquisition Agreement and any Permitted Acquisition, no Company or any
Subsidiary thereof shall merge or consolidate with any Person for the purpose of
acquiring such Person or acquire all or substantially all of the assets or any
of the equity interest in any Person.
 
Section 9.12.          Guaranties. Except: (i) for the Canadian Guaranty, (ii)
as disclosed on Schedule 9.12, (iii) guarantees of a Company in respect of
Indebtedness otherwise permitted hereunder of another Company, (iv) guarantees
of a Company in connection with any Permitted Acquisition; and (v) except to the
extent the same shall constitute Indebtedness permitted under 0, no Company or
any Subsidiary thereof shall directly or indirectly, assume, endorse, be or
become liable for, or guarantee, the obligations of any Person other than the
endorsement of negotiable instruments for deposit or collection in the Ordinary
Course of Business.  For the purposes hereof, the term “guarantee” shall include
any agreement, whether such agreement is on a contingency or otherwise, to
purchase, repurchase or otherwise acquire Indebtedness of any other Person, or
to purchase, sell or lease, as lessee or lessor, property or services primarily
for the purpose of enabling another Person to make payment of Indebtedness, or
to make any payment (whether as an advance, capital contribution, purchase of
any equity interest or otherwise) to assure a minimum equity asset base, working
capital or other balance sheet or financial condition, in connection with the
Indebtedness of another person or to supply funds to or in any manner invest in
another person in connection with such person’s Indebtedness.
 
 
43

--------------------------------------------------------------------------------

 
 
Section 9.13.          Advances.No Company or any Subsidiary thereof shall make,
or suffer to exist, any loan or advance or extend any credit to any Person,
including, without limitation, any Affiliate of such Company other than:
 
(a)            trade credit advanced in the Ordinary Course of Business;
 
(b)            investments permitted by Section 9.14;
 
(c)            reasonable travel and expense advances in the Ordinary Course of
Business; and
 
(d)            inter-Company loans.
 
Section 9.14.          Investments. No Company or any Subsidiary thereof shall
make, or suffer to exist, any investment in any Person, except investments in:
 
(a)            obligations issued or guaranteed by the United States of America;
 
(b)            certificates of deposit, overnight time deposits, bankers
acceptances and other “money market instruments” issued by any bank or trust
company organized under the laws of the United States of America or any State
thereof and (x) whose deposits are insured by the Federal Deposit Insurance
Corporation or (y) having capital and surplus in an aggregate amount of not less
than $100,000,000;
 
(c)            open market commercial paper rated at least A-1 by Standard &
Poor’s, a division of the McGraw-Hill Companies, or P-1 by Moody’s Investor
Service or the equivalent rating from another nationally recognized credit
rating firm;
 
(d)            repurchase agreements entered into with any bank or trust company
organized under the laws of the United States of America or any State thereof
and having capital and surplus in an aggregate amount of not less than
$100,000,000 relating to United States of America government obligations;
 
(e)            shares of “money market funds,” each having net assets of not
less than $100,000,000; in each case with respect to clauses (a) – (e) above
maturing or being due or payable in full not more than 180 days after the
Company’s acquisition thereof;
 
 
44

--------------------------------------------------------------------------------

 
 
(f)             advances permitted pursuant to Section 9.13;
 
(g)            another Company;
 
(h)            investments up to $300,000 in aggregate for such fiscal year in
monies or assets to any one or more MauritiusCo or any other Permitted Foreign
Subsidiary that is a direct Subsidiary of a Company (whether as capital
contributions, intercompany loans and/or such other transactions as a Company
may elect in its discretion) to be used (either directly by MauritiusCo or such
direct Permitted Foreign Subsidiary and/or indirectly by Emtec India and/or any
other Permitted Foreign Subsidiaries of MauritiusCo after the further transfer
thereof from MauritiusCo to such Permitted Foreign Subsidiaries and any other
direct Permitted Foreign Subsidiaries of any Company, but only to the extent
that prior to making any such transfer, such Company shall give Investor prior
written notice thereof, which such notice shall include the amount of such
transfer and a reasonably detailed description of the purpose of such transfer;
and
 
(i)             transfers of monies or assets to and/or make payments to Senior
Lender or its Affiliates for the benefit of a Canadian Senior Borrower (whether
as capital contributions, intercompany loans and/or such other transactions as a
Company may elect in its discretion) as may be required under the terms of the
Canadian Guaranty and permitted under the terms of the Intercreditor Agreement.
 
Section 9.15.          Fiscal Year; Accounting Changes. Emtec and its direct and
indirect Subsidiaries shall not change their fiscal year or make a material
change to its accounting policies or practices, except as required by changes in
GAAP.
 
Section 9.16.          ERISA Obligations. No Company shall:
 
(a)            Cause or suffer to exist any event that would reasonably be
expected to result in the imposition of a Lien under ERISA or the Code with
respect to any Employee Plan;
 
(b)            Incur (i) any termination liability with respect to the
termination of an “employee pension benefit plan” (within the meaning of Section
3(2) of ERISA) that is subject to Title IV of ERISA or (ii) any withdrawal
liability (either in a complete or partial withdrawal) with respect to a
Multiemployer Plan, individually or in the aggregate with respect to (i) and
(ii), in excess of $300,000; or
 
(c)            Incur (i) any liability for any tax or civil penalty under
Chapter 43 of the Code or Section 502 of ERISA (or any successor provisions) or
(ii) any liability or obligation for, under, with respect to, or otherwise in
connection with any Employee Plan, in each case, that would reasonably be
expected to have a Material Adverse Effect.
 
Section 9.17.          Amendments of Organizational Documents. No Company or any
Subsidiary thereof shall modify, amend, supplement or terminate, or agree to
modify, amend or supplement, any such Company’s or Subsidiary’s formation
documents in a manner that materially and adversely affects the Investor.
 
 
45

--------------------------------------------------------------------------------

 
 
ARTICLE 10
Default Provisions
 
The occurrence of any of the events specified below in this Article 10 (each an
“Event of Default”) shall constitute an immediate breach of, and default under
this Agreement, entitling the Investor to exercise all of the rights and
remedies specified in this Agreement as provided for herein and in any other
Loan Document, and under all applicable Laws, without the obligation to furnish
any further notice or opportunity to cure (beyond that specified in the
applicable sections of this Article 10), all of which are hereby expressly
waived by the Company:
 
Section 10.1.          Monetary Defaults.
 
(a)            Any payment of principal, Prepayment Premium interest or any
other monetary amount owed under the Note, hereunder or any other Loan Document
is not received by the Investor on or before the due date thereof, and such
failure to pay continues for a period of fifteen (15) days after the Companies
have received written notice thereof, regardless of whether such payment is
prohibited by the Intercreditor Agreement (provided, that if a payment is
prohibited by the Intercreditor Agreement but permitted by the other parties
thereto, upon payment of such sum by the Companies, such Event of Default shall
cease to exist);
 
Section 10.2.          Other Breaches. Any Company shall fail to comply with its
affirmative or negative covenants, agreements or undertakings in this Agreement,
the Note or any of the Loan Documents; provided, however, that if such default
is a failure to comply with non-monetary covenants, agreements and undertakings
and does not otherwise have a grace or cure period, then such failure shall not
be an Event of Default under this 0 unless it continues for a period of thirty
(30) days after the earlier of the date on which the Investor gives written
notice thereof to the Companies or on which the Companies became aware or should
in the exercise of reasonable due diligence have become aware of such failure;
provided, further, that such notice and opportunity to cure is expressly
inapplicable to (a) any failure constituting an Event of Default under any other
section of this 0; (b) any failure to comply with the provisions of 0 or 0; or
(c) any failure which is incapable of cure or was willfully caused or permitted
by any Company.
 
Section 10.3.          Misrepresentation. Any representation or warranty made by
any Company in this Agreement or in any of the other Loan Documents, shall be
untrue in any material respect when made.
 
Section 10.4.          Act of Bankruptcy or Dissolution. Any Act of Bankruptcy
or Act of Dissolution shall have occurred with respect to any Company.
 
Section 10.5.          Final Judgments. Any final judgment shall be entered
against any Company or any Subsidiary thereof in excess of Five Hundred Thousand
Dollars ($500,000) not covered by insurance and is not discharged, annulled or
stayed (and bonded if required) within sixty (60) days from the date of entry.
 
Section 10.6.          Senior Debt; Subordinated Debt. Any default shall have
occurred (after giving effect to any applicable grace and/or cure periods) and
be continuing under any agreement evidencing, securing or otherwise related to:
(i) the Senior Debt, (ii) any Subordinated Seller Note or (iii) the occurrence
of any event that would entitle the holder of such Indebtedness to accelerate
the maturity thereof for any reason, in either case which would not otherwise
constitute an Event of Default under this Agreement.
 
 
46

--------------------------------------------------------------------------------

 
 
Section 10.7.          Other Defaults Generally. Any default shall have occurred
(after giving effect to any applicable grace and/or cure periods) and be
continuing under any material Indebtedness (other than the Senior Debt or any
Subordinated Seller Note) giving rise to an obligation on the part of any
Company to pay or incur an amount in excess of Five Hundred Thousand Dollars
($500,000).
 
Section 10.8.          Fraudulent Conveyance or Transfer. Any Company shall
conceal, remove or Transfer its property with the intent to hinder, delay or
defraud its creditors or any of them, or the making or sufferance of any
Transfer of any Company's property which is fraudulent under any bankruptcy,
fraudulent conveyance, fraudulent transfer or similar state or federal law.
 
ARTICLE 11
Remedies
 
Upon the occurrence of an Event of Default under this Agreement, the Investor
shall be entitled to exercise any or all of the rights and remedies set forth
below, in addition to such other rights and remedies as may be provided for in
the other Loan Documents or as may be available at law or in equity.
 
Section 11.1.          Acceleration. Following the occurrence and during the
continuance of an Event of Default (except an Event of Default under 0 hereof
resulting from an Act of Bankruptcy or an Act of Dissolution), the Investor may,
at its option, accelerate the maturity of the Note and all other monetary
obligations or Company Liabilities owed to the Investor and demand immediate
payment in full of all amounts payable under the Note and all of the Company
Liabilities owed to the Investor, including, without limitation, the Prepayment
Premium, if applicable, without presentment, demand, protest, or further notice
by the Investor to the Companies, all of which are hereby expressly waived by
the Companies.  Following the occurrence of an Event of Default under 0 hereof
resulting from an Act of Bankruptcy or an Act of Dissolution, principal and
interest outstanding under the Note and all other Company Liabilities owed to
the Investor, including without limitation, the Prepayment Premium, shall become
immediately due and payable, without presentment, demand, protest or further
notice by the Investor to the Companies, all of which are hereby expressly
waived by the Companies.
 
Section 11.2.          Post Default Interest. Following the occurrence and
during the continuation of an Event of Default, the outstanding principal
balance of the Note shall bear interest at a rate per annum equal to four
percent (4%) in excess of the interest rate then in effect, payable on demand to
the Investor.
 
Section 11.3.          Costs. The Companies shall pay all reasonable expenses of
any nature, whether incurred in or out of court, and whether incurred before or
after the Note shall become due, at the Maturity Date or otherwise, (including
without limitation, reasonable attorneys’ fees and costs) which the Investor may
deem necessary or proper in connection with the collection of any of the
monetary obligations or liabilities or the administration, supervision,
preservation, protection of (including without limitation, the maintenance of
adequate insurance).  The Investor is authorized to pay at any time and from
time to time any or all of such expenses, to add the amount of such payment to
the amount of principal outstanding under the Note, and to charge interest
thereon at the rate specified in 0, if applicable.
 
 
47

--------------------------------------------------------------------------------

 
 
Section 11.4.          Remedies Non-Exclusive. None of the rights, remedies,
privileges or powers of the Investor expressly provided for herein shall be
exclusive, but each of them shall be cumulative with, and in addition to, every
other right, remedy, privilege and power now or hereafter existing in favor of
the Investor, whether pursuant to the other Loan Documents, at law or in equity,
by statute or otherwise.  No failure or delay on the part of the Investor in the
exercise of any power, right or privilege hereunder or under any other Loan
Document shall impair such power, right or privilege or be construed to be a
waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right or privilege.
 
Section 11.5.          Waiver of Rights by the Companies. Except as may be
otherwise specifically provided herein or in any other agreement between the
Investor and the Companies which may be applicable, the Companies waive to the
extent permitted by law, any bonds, security or sureties required by an statute,
rule or otherwise by law as an incident to any taking of possession by the
Investor of property subject to the Lien in favor of the Investor.  Upon the
occurrence and during the continuance of an Event of Default, and subject to the
terms of the Intercreditor Agreement, the Companies also consent to the Investor
entering upon any premises owned by or leased to any of them without obligation
to pay rent or for use and occupancy, through self help, without judicial
process and without having first given notice to the Companies or obtained an
order of any court.  These waivers and all other waivers provided for in this
Agreement and any other agreements or instruments executed in connection
herewith have been negotiated by the parties.
 
ARTICLE 12
Miscellaneous
 
Section 12.1.          Notices. All notices required to be given to any of the
parties to this Agreement shall be in writing and shall be deemed to have been
sufficiently given, subject to the further provisions of this Section 12.1, for
all purposes when presented personally to such party or sent via facsimile or by
certified or registered mail, return receipt requested, with proper postage
prepaid, or any national overnight delivery service, with proper charges
prepaid, to such party at its address set forth below:
 
 
48

--------------------------------------------------------------------------------

 
 
(a)               The Companies:
 
Emtec, Inc.
100 Matsonford Road
Two Radnor Corporate Center
Suite 420
Radnor, PA 19087
Fax No:  (484) 654-2539
Attention:  Gregory Chandler


with a required copy to:


Dechert LLP
Cira Centre
2929 Arch street
Philadelphia, PA 19104-2808
Fax No:  (215) 994-2222
Attention:  Gary L. Green, Esquire and Stephen M. Leitzell, Esquire


(b)               The Investor:
 
NewSpring SBIC Mezzanine Capital II, L.P.
Radnor Financial Center
555 Lancaster Avenue, Suite 520
Radnor, PA  19087
Fax: (610) 567-2388
Attention:  Steven Hobman
 
with a required copy to:
 
Pepper Hamilton LLP
400 Berwyn Park
899 Cassatt Road
Berwyn, Pennsylvania 19312
Fax: (610) 640-7835
Attention: Christopher S. Miller, Esquire
 
Such notice shall be deemed to be received (i) when delivered if delivered
personally, or sent via facsimile, (ii) the next business day after the date
sent if sent by a national overnight delivery service, or (iii) three (3)
business days after the date mailed if mailed by certified or registered
mail.  Any notice of any change in such address shall also be given in the
manner set forth above.  Whenever the giving of notice is required, the giving
of such notice may be waived in writing by the party entitled to receive such
notice.
 
 
49

--------------------------------------------------------------------------------

 
 
Section 12.2.          Binding Agreement; Assignment. This Agreement, the Note
and each other Loan Document shall inure to the benefit of the Investor, the
Companies and all future holders of the Note, and each of their respective
successors and assigns.  Other than as required by Law or by the SBA, this
Agreement, the Note and each other Loan Document shall be binding upon the
Companies, the Investor and all future holders of the Note and their respective
successors and assigns, and no such Person may assign, delegate or transfer any
Loan Document or any of its rights or obligations thereunder: (a) with respect
to the Companies, without the prior written consent of the Investor and (b) with
respect to the Investor, without the prior written consent of Emtec, which
consent shall not be unreasonably withheld, delayed or conditioned.  No rights
are intended to be created under any Loan Document for the benefit of any third
party debtor, creditor or incidental beneficiary of any Company.  Nothing
contained in any Loan Document shall be construed as a delegation to the
Investor of any other Person’s duty of performance.  NOTWITHSTANDING THE
FOREGOING, EACH COMPANY ACKNOWLEDGES AND AGREES THAT THE INVESTOR AT ANY TIME
AND FROM TIME TO TIME MAY (SUBJECT TO THE LIMITATIONS ON, AND REQUIREMENTS FOR,
THE ASSIGNMENT OR TRANSFER OF THE NOTE, CONTAINED HEREIN OR THEREIN) SELL,
ASSIGN OR TRANSFER ALL OR ANY PART OF ITS RIGHTS OR OBLIGATIONS UNDER THE NOTE
OR ANY OTHER LOAN DOCUMENT AND/OR THE COLLATERAL TO ITS AFFILIATES (EACH SUCH
TRANSFEREE, ASSIGNEE OR PURCHASER, AN “ADDITIONAL INVESTOR”) AND GRANT
PARTICIPATING INTERESTS IN ALL OR ANY PART OF ITS RIGHTS OR OBLIGATIONS UNDER
THE NOTE OR ANY OTHER LOAN DOCUMENT AND/OR THE COLLATERAL TO ITS AFFILIATES
(EACH SUCH PERSON, A “PARTICIPANT”).  Each Additional Investor shall have all of
the rights and benefits with respect to the Note, the Collateral and/or the
other Loan Documents held by it as fully as if the original holder thereof and
shall become a party to this Agreement by signing a counterpart of this
Agreement or a joinder or similar agreement.  Each Participant shall have only
the rights granted to it by the Investor granting its participating interest;
provided, however, that (i) the Investor’s obligations under this Agreement
shall remain unchanged; (ii) the Investor shall remain solely responsible to the
Companies for the performance of such obligations; and (iii) the Companies
shall, unless otherwise notified in writing, continue to deal solely and
directly with the Investor in connection with the Investor’s rights, interests
and obligations under this Agreement, the Note and the other Loan Documents and
the Investor shall retain the sole right to enforce this
Agreement.  Notwithstanding any other provision of any Loan Document, the
Investor may disclose to any Additional Investor or Participant all information,
reports, financial statements, certificates and documents obtained under any
provision of any Loan Document.
 
Section 12.3.          Amendment. Except as expressly provided herein, neither
this Agreement nor any term hereof may be amended, waived, discharged or
terminated other than by a written instrument referencing this Agreement and
signed by the Companies and the Investor.  Any such amendment, waiver, discharge
or termination effected in accordance with this paragraph shall be binding upon
each holder of the Note acquired under this Agreement at the time outstanding
and each future holder of the Note.
 
Section 12.4.          Consents and Waivers. No consent or waiver, express or
implied, by any party hereto of the breach, default or violation by any other
party hereto of its obligations hereunder shall be deemed or construed to be a
consent or waiver to or of any other breach, default or violation of the same or
any other obligations of such party hereunder.  Failure on the part of any party
hereto to complain of any act of any of the other parties or to declare any of
the other parties hereto in default, irrespective or how long such failure
continues, shall not constitute a waiver by such party of its rights hereunder.
 
Section 12.5.          Governing Law; Consent to Jurisdiction; Waiver of Trial
by Jury.
 
 
50

--------------------------------------------------------------------------------

 
 
12.5.1.      Governing Law.  This Agreement and all questions relating to its
validity, interpretation and performance shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
conflicts of laws principles.
 
12.5.2.      Consent to Jurisdiction.
 
 (a)            Each Company irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the courts of the
Commonwealth of Pennsylvania, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
Pennsylvania state court or, to the fullest extent permitted by applicable Law,
in such Federal court.
 
 (b)            Each Company irrevocably and unconditionally waives, to the
fullest extent permitted by applicable Law, any objection which it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (a) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or in any other Loan Document shall affect any
right that the Investor may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against any Company or its
properties in the courts of any jurisdiction.
 
 (c)            Venue for the adjudication of any claim or dispute arising out
of this Agreement or any of the other Loan Documents shall be proper only in the
state or federal courts of the Commonwealth of Pennsylvania, and all parties to
this Agreement and the other Loan Documents hereby consent to such venue and
agree that it shall not be inconvenient and not subject to review by any court
other than such courts in Pennsylvania.
 
 (d)            Each Company intends and agrees that the courts of the
jurisdiction in which such Company is formed and in which it conducts its
Business should afford full faith and credit to any judgment rendered by a court
of the Commonwealth of Pennsylvania against such Company under this Agreement
and the other Loan Documents, and such Company intends and agrees that such
courts should hold that the Pennsylvania courts have jurisdiction to enter a
valid judgment against such Company.
 
 (e)            Each Company and the Investor agree that service of any summons
and complaint, and other process which may be served in any suit, action or
other proceeding, may be made by mailing via U.S. certified or registered mail,
return receipt requested, or by hand-delivering a copy of such process to the
Company or the Investor (as applicable) at its address specified above.
 
 (f)            The Company expressly acknowledges and agrees that the
provisions of this section are reasonable and made for the express benefit of
the Investor.
 
 
51

--------------------------------------------------------------------------------

 
 
12.5.3.      Waiver of Trial by Jury.  Each party to this Agreement agrees that
any suit, action or proceeding, whether claim, defense or counterclaim, brought
or instituted by any party hereto or any successor or assign of any party on or
with respect to this Agreement or any other Loan Document or which in any way
relates, directly or indirectly, to the Note or any event, transaction or
occurrence arising out of or in any way connected with this Agreement, the other
Loan Documents or the dealings of the parties with respect thereto, shall be
tried only by a court and not by a jury.  EACH PARTY HEREBY EXPRESSLY WAIVES ANY
RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION OR PROCEEDING, AND
ACKNOWLEDGES THAT THIS IS A WAIVER OF A LEGAL RIGHT AND THAT IT MAKES THIS
WAIVER VOLUNTARILY AND KNOWINGLY AFTER CONSULTATION WITH, OR THE OPPORTUNITY TO
CONSULT WITH, COUNSEL OF ITS CHOICE.
 
Section 12.6.          Prior Agreements. This Agreement supersedes any prior or
contemporaneous understanding or agreement among the parties respecting the
subject matter hereof.  There are no arrangements, understandings or agreements,
oral or written, among the parties hereto relating to the subject matter of this
Agreement, except those fully expressed herein or in documents executed
contemporaneously herewith.  No change or modification of this Agreement shall
be valid or binding upon the parties hereto unless such change or modification
or waiver shall be in writing and signed by the parties hereto.
 
Section 12.7.          Counting of Days; Payments on Business Days. In computing
the number of days for purposes of this Agreement, all days shall be counted,
including Saturdays, Sundays and holidays; provided, however, that if the final
day of any time period falls on a Saturday, Sunday or holiday, then the final
day shall be deemed to be the next day which is a Business Day.  Whenever any
payment hereunder or under the Note shall be stated to be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day, and such extension of time shall in such case be included in the
computation of the payment of interest fees, as the case may be; provided that
if such extension would cause payment of any interest on or principal of the
Subordinated Loan or payment of any fees to be made in the next following
calendar month, such payment shall be made on the immediately preceding Business
Day.
 
Section 12.8.          Captions. The captions used in this Agreement are for
convenience only and shall not be construed in interpreting this
Agreement.  Whenever the context so required, the neuter shall include the
feminine and masculine, and the singular shall include the plural, and
conversely.
 
Section 12.9.          Headings. All section headings herein are inserted for
convenience of reference only and shall in no way modify or restrict any of the
terms or provisions hereof.
 
Section 12.10.        Counterparts. This Agreement may be signed in any number
of counterparts, each of which shall be an original for all purposes, but all of
which taken together shall constitute only one agreement.  This Agreement shall
become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of all of the parties reflected hereon as
the signatories.
 
 
52

--------------------------------------------------------------------------------

 
 
Section 12.11.        Confidentiality. The Investor agrees to maintain the
confidentiality of the Information, except that Information may be disclosed
(a) to its Affiliates (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including the SBA); (c) to the extent  required by applicable Laws or
regulations or by any subpoena or similar legal process; (d) to any other party
to this Agreement; (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder; (f) with the consent of Emtec; (g) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section 12.11 or (y) becomes available to the Investor or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Companies; (h) to any state, Federal or foreign authority or examiner regulating
the Investor; or (i) to any rating agency when required by it (it being
understood that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any Information relating to the
Companies received by it from the Investor).  For the purposes of this Section,
"Information" means all information received from the Investor relating to any
of the Companies or their businesses, other than any such information that is
available to the Investor on a nonconfidential basis prior to disclosure by any
Company.
 
 [Signature Page to Follow Immediately Hereafter]
 
 
 
 
 
 
53

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Subordinated Loan
Agreement as of the day and year first above written.
 
EMTEC, INC., a Delaware corporation




By:                                                                 
Name:
Title:


EMTEC, INC., a New Jersey corporation




By:                                                                 
Name:
Title:


EMTEC INFRASTRUCTURE SERVICES CORPORATION




By:                                                                 
Name:
Title:


EMTEC VIASUB, LLC




By:                                                                 
Name:
Title:


EMTEC GLOBAL SERVICES LLC




By:                                                                
Name:
Title:


KOAN-IT (US) CORP.




By:                                                                
Name:
Title:


(Signatures Continued on Next Page)
 
 
(Signature Page to Subordinated Loan and Purchase Agreement)
 
 

--------------------------------------------------------------------------------

 
 
EMTEC FEDERAL, INC.




By:                                                                
Name:
Title:


eBUSINESS APPLICATIONS SOLUTIONS, INC.




By:                                                                
Name:
Title:


LUCEO, INC.




By:                                                                
Name:
Title:


AVEEVA, INC.




By:                                                                  
Name:
Title:


SECURE DATA, INC.




By:                                                                 
Name:
Title:


COVELIX, INC.




By:                                                                 
Name:
Title:

 
(Signatures Continued on Next Page)
 
 
(Signature Page to Subordinated Loan and Purchase Agreement)
 
 

--------------------------------------------------------------------------------

 
 
DINERO SOLUTIONS, LLC




By:                                                                 
Name:
Title:


GNUCO, LLC




By:                                                                 
Name:
Title:






(Signatures Continued on Next Page)
 
(Signature Page to Subordinated Loan and Purchase Agreement)
 
 

--------------------------------------------------------------------------------

 


NEWSPRING SBIC MEZZANINE CAPITAL II, L.P.
 
By:  NSM SBIC II GP, L.P.
Its General Partner
 
By:  NSM SBIC II GP, LLC
Its General Partner
 


By:                                                                
Steven D. Hobman
President
 
 
 
(Signature Page to Subordinated Loan and Purchase Agreement)
 
 

--------------------------------------------------------------------------------

 
 
APPENDIX I
 
BORROWERS
 


 
Emtec, Inc. (Delaware corporation)


Emtec, Inc. (New Jersey corporation)


Emtec Infrastructure Services Corporation (Delaware corporation)


Emtec Viasub, LLC (Delaware limited liability company)


Emtec Global Services, LLC (Delaware limited liability company)


KOAN-IT (US) Corp. (Delaware corporation)


Emtec Federal, Inc. (New Jersey corporation)


eBusiness Applications Solutions, Inc. (New Jersey corporation)


Luceo, Inc. (Illinois corporation)


Aveeva, Inc. (Delaware corporation)


Secure Data, Inc. (Delaware corporation)


Covelix, Inc. (Delaware corporation)


Dinero Solutions, LLC (Georgia limited liability company)


Gnuco, LLC (Delaware limited liability company)
 
 
 

--------------------------------------------------------------------------------

 
 
Execution Version

 
 
 
 
 
THIS INSTRUMENT IS SUBJECT TO THE TERMS OF A SUBORDINATION AGREEMENT DATED AS OF
AUGUST 15, 2011, AS IT MAY BE AMENDED, RESTATED OR MODIFIED FROM TIME TO TIME,
BY NEWSPRING SBIC MEZZANINE CAPITAL II, L.P., DE LAGE LANDEN FINANCIAL SERVICES,
INC., DE LAGE LANDEN FINANCIAL SERVICES CANADA INC. (AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS), EMTEC INC. AND EACH OTHER OBLIGOR A PARTY THERETO FROM
TIME TO TIME, AND EACH HOLDER HEREOF BY ITS ACCEPTANCE HEREOF SHALL BE BOUND BY
THE PROVISIONS OF SUCH SUBORDINATION AGREEMENT.


 
SUBORDINATED LOAN AGREEMENT
 
BY AND AMONG
 
NEWSPRING SBIC MEZZANINE CAPITAL II, L.P.,
 
EMTEC, INC.
 
AND THE OTHER BORROWERS SET FORTH ON APPENDIX I HERETO
 


 
August 15, 2011
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
Page

ARTICLE 1 Definitions1
Section 1.1.
Definitions
1
Section 1.2.
Interpretation.
13
ARTICLE 2 Subordinated Loan
14
Section 2.1.
The Subordinated Loan.
14
Section 2.2.
Promissory Note.
14
Section 2.3.
Payments of Interest and Principal.
14
Section 2.4.
Default and Remedies.
15
Section 2.5.
Payments.
15
Section 2.6.
Optional Prepayments.
15
Section 2.7.
Mandatory Prepayments.
15
Section 2.8.
Prepayment Premium.
15
Section 2.9.
Joint and Several Obligations.
16
Section 2.10.
Lead Company.
16
ARTICLE 3 [Intentionally Omitted]
16
ARTICLE 4 Representations and Warranties of the Company
16
Section 4.1.
Organization.
16
Section 4.2.
Authorization of this Agreement.
17
Section 4.3.
Validity and Binding Effect.
17
Section 4.4.
Capitalization.
17
Section 4.5.
Subsidiaries; Equity Investments.
17
Section 4.6.
Material Contracts, Leases, Agreements and Other Commitments.
18
Section 4.7.
Breach.
19
Section 4.8.
Employees, Officers, and Directors.
19
Section 4.9.
Compliance with Laws; Permits.
20
Section 4.10.
Conflict with Documents.
20
Section 4.11.
Financial Statements.
21
Section 4.12.
No Undisclosed or Contingent Liabilities.
21
Section 4.13.
Solvency.
21

 
 
i

--------------------------------------------------------------------------------

 
 
Section 4.14.
Taxes.
21
Section 4.15.
Litigation.
22
Section 4.16.
Orders; Decrees; Judgments.
22
Section 4.17.
Intellectual Property.
22
Section 4.18.
[Intentionally Omitted]
22
Section 4.19.
Insurance.
22
Section 4.20.
Governmental Consent.
23
Section 4.21.
Title to Assets.
23
Section 4.22.
Title to Properties; Location of Properties; Places of Business.
23
Section 4.23.
Conflicting Interests.
23
Section 4.24.
Absence of Certain Changes and Events.
23
Section 4.25.
SBA Forms and Representations.
23
Section 4.26.
Investment Company Act Representations.
24
Section 4.27.
Use of Proceeds.
24
Section 4.28.
Employee Benefits.
24
Section 4.29.
Collective Bargaining.
24
Section 4.30.
Company’s Business.
25
Section 4.31.
Management History.
25
Section 4.32.
No Side Agreements.
25
Section 4.33.
Indebtedness.
25
Section 4.34.
Foreign Corrupt Practices.
25
Section 4.35.
Broker’s or Finder’s Commissions.
25
Section 4.36.
Environmental Matters.
25
Section 4.37.
Customers and Suppliers.
26
Section 4.38.
Other Document Representations.
26
Section 4.39.
Statements and Other Documents Not Misleading.
26
Section 4.40.
Permitted Foreign Subsidiaries.
26
Section 4.41.
Permitted Canadian Subsidiaries.
27
Section 4.42.
Emtec SEC Documents.
27
Section 4.43.
Gnuco Acquisition.
29
Section 4.44.
No Stock Exchange.
29

 
 
ii

--------------------------------------------------------------------------------

 
 
ARTICLE 5 Representations and Warranties of the Investor
29
Section 5.1.
Authorization of this Agreement.
29
Section 5.2.
Non-Contravention.
29
Section 5.3.
Valid and Binding.
29
Section 5.4.
No Conflict of Interest.
30
Section 5.5.
Investment Representations.
30
ARTICLE 6 Conditions Precedent to Closing
30
Section 6.1.
Conditions Precedent to Closing.
30
ARTICLE 7 Survival of Representations, Warranties and Agreements;
Indemnification; Fees and Expenses
34
Section 7.1.
Survival of Representations, Warranties and Agreements.
34
Section 7.2.
Indemnification.
34
Section 7.3.
Fees and Expenses.
34
ARTICLE 8 Affirmative Covenants 35
Section 8.1.
Rights in Respect of Board.
35
Section 8.2.
Financial Statements, Reports, Etc.
35
Section 8.3.
Information Requests.
37
Section 8.4.
Access.
37
Section 8.5.
Books and Records.
38
Section 8.6.
Insurance.
38
Section 8.7.
Use of Proceeds.
38
Section 8.8.
Payments and Obligations to the Investor.
38
Section 8.9.
Other Debts; Taxes.
38
Section 8.10.
Maintain Existence, Licenses.
39
Section 8.11.
Intellectual Property.
39
Section 8.12.
Key Man Insurance.
39
Section 8.13.
Compliance With Laws; Perform Obligations.
39
Section 8.14.
Financial Ratios and Covenants.
40
Section 8.15.
Subsidiaries.
41
Section 8.16.
Compliance with Environmental Laws.
41
Section 8.17.
Further Assurances; Post Closing Items.
41

 
 
iii

--------------------------------------------------------------------------------

 
 
ARTICLE 9 Negative Covenants
41
Section 9.1.
Change of Capital Structure.
42
Section 9.2.
Distributions.
42
Section 9.3.
Dissipation of Assets.
42
Section 9.4.
No Encumbrances.
42
Section 9.5.
Affiliate Transactions.
42
Section 9.6.
Change of Business, Future Business.
43
Section 9.7.
Additional Debts and Company Liabilities; Amendments.
43
Section 9.8.
No Adverse Actions.
43
Section 9.9.
Limits on Capital Expenditures.
43
Section 9.10.
No Management Fees.
43
Section 9.11.
Acquisitions.
43
Section 9.12.
Guaranties.
43
Section 9.13.
Advances.
44
Section 9.14.
Investments.
44
Section 9.15.
Fiscal Year; Accounting Changes.
45
Section 9.16.
ERISA Obligations.
45
Section 9.17.
Amendments of Organizational Documents.
45
ARTICLE 10 Default Provisions
46
Section 10.1.
Monetary Defaults.
46
Section 10.2.
Other Breaches.
46
Section 10.3.
Misrepresentation.
46
Section 10.4.
Act of Bankruptcy or Dissolution.
46
Section 10.5.
Final Judgments.
46
Section 10.6.
Senior Debt; Subordinated Debt.
46
Section 10.7.
Other Defaults Generally.
47
Section 10.8.
Fraudulent Conveyance or Transfer.
47
ARTICLE 11 Remedies
47
Section 11.1.
Acceleration.
47
Section 11.2.
Post Default Interest.
47
Section 11.3.
Costs.
47
Section 11.4.
Remedies Non-Exclusive.
48

 
 
iv

--------------------------------------------------------------------------------

 
 
Section 11.5.
Waiver of Rights by the Companies.
48
ARTICLE 12 Miscellaneous
48
Section 12.1.
Notices.
48
Section 12.2.
Binding Agreement; Assignment.
49
Section 12.3.
Amendment.
50
Section 12.4.
Consents and Waivers.
50
Section 12.5.
Governing Law; Consent to Jurisdiction; Waiver of Trial by Jury.
50
Section 12.6.
Prior Agreements.
52
Section 12.7.
Counting of Days; Payments on Business Days.
52
Section 12.8.
Captions.
52
Section 12.9.
Headings.
52
Section 12.10.
Counterparts.
52
Section 12.11.
Confidentiality.
53

 
Appendix:
 
Appendix I - Borrowers
 
Exhibits:
 
Exhibit A:  Form of Investor Rights Agreement
Exhibit B:  Form of Subordinated Promissory Note
Exhibit C:  Form of Warrant
Exhibit D:  Form of Automatic Debit Authorization
Exhibit E:  Form of Compliance Certificate


 
Schedules:
 
Schedule 1.1A - Addbacks to Pro Forma Adjusted EBITDA
Schedule 1.1B –Subordinated Seller Notes
Schedule 2.5 – Investor Wire Instructions
Schedule 4.4(a) – Capitalization
Schedule 4.4(b) – Purchase Rights
Schedule 4.5 – Subsidiaries; Equity Investments
Schedule 4.6 – Material Contracts
Schedule 4.6(b) – Material Contract Disputes
Schedule 4.8(a) – Employees, Officers, Directors and Affiliates
Schedule 4.8(b) – Agreements or Transactions with Employees, Officers, Directors
and Affiliates
 
 
v

--------------------------------------------------------------------------------

 
 
Schedule 4.8(d) – Third Party Claims
Schedule 4.11 – Financial Statements
Schedule 4.12 – Liabilities
Schedule 4.15 – Litigation
Schedule 4.16 – Orders, Decrees, Judgments
Schedule 4.19 – Insurance
Schedule 4.21 – Title to Assets
Schedule 4.22 – Title to Properties; Location of Properties; Place of Business
Schedule 4.23 – Conflicting Interests
Schedule 4.24 – Absence of Certain Changes and Events
Schedule 4.25(a) – Size Status Declaration (SBA Form 480)
Schedule 4.25(b) – Assurance of Compliance for Non-Discrimination (SBA Form 652)
Schedule 4.25(c) – Portfolio Financing Report (SBA Form 1031)
Schedule 4.28(a) – Employee Benefit Plans
Schedule 4.28(b) – Compliance with Employee Plans
Schedule 4.29 – Collective Bargaining
Schedule 4.33 – Indebtedness
Schedule 4.35 – Fees or Commissions
Schedule 4.36 – Environmental
Schedule 4.37 – Customers and Suppliers
Schedule 8.10(b) – Licenses
Schedule 9.7 – Additional Debts and Company Liabilities
Schedule 9.12 – Guaranties
 
vi